


Exhibit 10.55

 

Execution Version

 

COMMERCIALIZATION AGREEMENT

 

This  Commercialization Agreement (this “Agreement”) is made as of the date last
signed by the Parties (the “Effective Date”), by and between United Therapeutics
Corporation, a corporation incorporated under the laws of Delaware and having a
place of business at 55 T.W. Alexander Drive, Research Triangle Park, North
Carolina 27709 (“UT”), and Medtronic, Inc., a corporation incorporated under the
laws of the State of Minnesota and having its place of business at 8200 Coral
Sea Street NE, Mounds View, Minnesota 55112 (“Medtronic”), each a “Party”,
collectively the “Parties.”

 

RECITALS

 

WHEREAS, Medtronic is in the business of developing and marketing implantable
infusion pumps, catheters, programmers and accessories, among other products;

 

WHEREAS, UT is in the business of developing and marketing various
pharmaceuticals;

 

WHEREAS, the Parties wish to collaborate on the commercialization in the United
States of the delivery of Remodulin® (treprostinil) injection drug to patients
with pulmonary arterial hypertension using Medtronic implantable pumps,
catheters, and programmers, and related Medtronic accessories;

 

WHEREAS, the Parties are obtaining and intend to maintain certain insurance
coverage to mitigate potential liability under this Agreement; and

 

WHEREAS, contemporaneously with this Agreement, the Parties have entered into
that certain Safety Data Exchange Agreement, pursuant to which the Parties agree
to and define the responsibilities that the Parties will employ to ensure safety
related data exchange between the Parties and to meet all reporting requirements
under current applicable international and local laws, regulations, and
guidelines (as such agreement may be amended from time-to-time in accordance
with its terms, the “Safety Data Exchange Agreement”).

 

TERMS OF AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises and covenants of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, do hereby agree as follows:

 

SECTION 1

Definitions

 

As used in this Agreement, the following terms shall have the meanings set forth
or as referenced below.  The meanings of defined terms in this Agreement shall
be equally applicable to the singular and plural forms of the defined terms.

 

--------------------------------------------------------------------------------



 

“Affiliate” means, with respect to a particular Party, any other Person that
directly or indirectly controls, is controlled by, or is in common control with
such party.  As used in this definition of “Affiliate”, the term “controls”
(with correlative meanings for the terms “controlled by” and “under common
control with”) means the ownership, directly or indirectly, of twenty percent
(20%) or more of the voting securities or other ownership interest of entity, or
the possession, directly or indirectly, of the power to direct the management or
policies of the entity, whether through the ownership of voting securities, by
contract, or otherwise.

 

“Applicable Law” means (i) all applicable laws, rules and regulations, including
any applicable rules, regulations, permits (including Approvals) or other
requirements of Governmental Authorities that may be in effect in the Territory
from time to time during the term of this Agreement, including the Act,
Anti-Corruption Laws, the PDMA, and all federal, state or local statutes, laws,
ordinances, regulations or relating to employment, safety and health of
employees and the withholding and payment of required taxes with respect to
employees; (ii) the PhRMA Code on Interactions with Healthcare Professionals;
and (iii) the AdvaMed Code of Conduct on Interactions Healthcare Professionals.

 

“Act” means the Federal Food, Drug, and Cosmetic Act, as amended from time to
time, together with any rules, regulations, guidances, guidelines and
requirements of the FDA as may be in effect from time to time.

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act 2010, the Anti-Kickback Statute, the False Claims
Act and any other applicable anti-bribery and anti-corruption laws and laws for
the prevention of fraud, abuse, racketeering, money laundering or terrorism.

 

“Approval” means, with respect to the use of the ISR with the Drug for PAH
Therapy in a particular jurisdiction, the regulatory approvals, licenses,
510(k) clearances, registrations or authorizations, necessary for marketing or
commercialization with respect to such ISR in such jurisdiction, or with respect
to the Drug for use with the ISR in such jurisdiction, as applicable.

 

“Accessories” means accessories related to the System and which may be used in
connection with an ISR Procedure, including specifically those defined in
Exhibit A, which may be modified by Medtronic from time to time, upon notice to
UT, to reflect changes to the description of the Accessories.

 

“Business Day” means a day other than a Saturday, Sunday or national holiday on
which commercial banks in the State of New York are open for the transaction of
commercial banking business.

 

“Commercially Reasonable Efforts” means the efforts, expertise, expenses and
resources normally used by a Party to manufacture and commercialize a product or
compound owned by it or to which it has rights, which is of similar market
potential at a similar stage in its development or product life, taking into
account issues of safety and efficacy, product profile, competitiveness of the
marketplace for the product, the proprietary position of the compound or
product, the regulatory structure involved, the availability and level of
reimbursement for treatment using the

 

2

--------------------------------------------------------------------------------



 

product or compound by commercial or private or governmental Third Party payors
or health insurance plans, and the potential profitability of the Party
undertaking such efforts with respect to the applicable product(s) marketed or
to be marketed. The Parties agree that Commercially Reasonable Efforts shall not
require a Party to expend efforts, expertise, expenses, and resources that such
Party would not normally expend to manufacture and commercialize a product or
compound owned by it or to which it has rights, taking into account the
foregoing factors. For clarity, “Commercially Reasonable Efforts” does not
require: (i) UT to materially disadvantage any currently marketed products (such
as Remodulin®, Tyvaso® or Orenitram®) or products currently under development or
which may in the future enter development (including without limitation
RemoPro™, RemUnity™, esuberaprost, Treprostinil Technosphere® and Trevyent® and
any additional delivery devices and formulations for the administration of
treprostinil), the success of any of which may substantially diminish efforts
and resources devoted to the Commercialization of the ISR; or (ii) Medtronic to
materially disadvantage any currently marketed products (such as 8637-20/8637-40
SynchroMed II Pumps, 8840 N’Vision Programmer, 8870 N’Vision Application Card,
8578 Sutureless Pump Connector Revision Kit, 8598A Catheter Revision Kit, 8709SC
Intrathecal Catheter, 8731SC Intrathecal Catheter, 8781/8780 Ascenda Intrathecal
Catheter, 8784 Ascenda Intrathecal Catheter Pump Segment Revision Kit,
6208BTKL1/6208BTK-1 Introducers,   6232ADJ Adjustable Slitter, 3655 Tunneling
Tool, 8551 Refill Kit, 8880T20 Clinician Telemetry Module, A810 Clinician
Programmer SMII SW App, Model CT900A Clinician Tablet Programmer, 8580 N’Vision
Report Link Programmer Export System) or products currently under development or
which may in the future enter development, the success of any of which may
substantially diminish efforts and resources devoted to the Commercialization of
the ISR; or (iii) either Party to undertake any efforts that such Party
determines in its sole discretion would pose any material safety or regulatory
compliance issues.

 

“Development Agreement” means the Development and Co-Marketing Agreement
effective June 26, 2009 by and between the Parties, as amended from
time-to-time.

 

“Drug” means UT’s Remodulin® (treprostinil) Injection, in the formulation(s),
synthesis and other specifications as may be more fully described in Exhibit A,
which may be modified by UT from time to time, upon written notice to Medtronic,
as to Drug specifications. If any modification would cause any Approval to no
longer be valid, UT shall inform Medtronic of such modification with sufficient
time for the Parties to update the Approval (at the sole cost of UT) and until
such Approval is obtained, the relevant obligations of Medtronic under this
Agreement shall be suspended.

 

“Focus Territories” means the following countries:  United Kingdom, Canada,
France, Germany, Italy, and Japan.

 

“Governmental Authority” means any supranational, federal, national, state,
local, municipal, or provincial government, whether domestic or foreign, any
court of competent jurisdiction, any administrative, regulatory (including any
stock exchange) or other governmental agency, commission, instrumentality or
authority or any non-governmental self-regulatory agency, commission or
authority.

 

3

--------------------------------------------------------------------------------



 

“Government Official” means (A) any individual employed by or acting on behalf
of a Governmental Authority, (B) any political party, party official or
candidate, (C) any individual who holds or performs the duties of an
appointment, office or position created by custom or convention or (D) any
individual who holds himself or herself out to be the authorized intermediary of
any of the foregoing.

 

“Healthcare Provider” any Healthcare Organization or Healthcare Professional.
“Healthcare Organization” means hospitals, clinics, medical practices,
universities, pharmacies, specialty pharmacies, distributors, professional
organizations, and medical societies. “Healthcare Professional” means any person
that interacts with patients, and has a role in the diagnosis, referral, or
treatment of the patient, or is licensed and permitted by Applicable Law,
qualified by education, training, licensure/regulation (when applicable) and
facility privileging (when applicable), to prescribe drugs for medical use or
conduct an ISR Procedure. This includes, but is not limited to physicians,
nurses, physician’s assistants, nurse practitioners, and pharmacists that are
actively practicing.

 

“ISR” or “Implantable System for Remodulin” means the System and such
Accessories necessary or useful for use of the System by a patient(s) and/or
physician(s) or to perform an ISR Procedure.

 

“ISR Procedure” means any procedure involving the ISR in a patient, including
but not limited to:  1) a procedure involving an ISR implanted into a patient to
deliver the Drug through a patient’s vasculature; 2) a procedure to evaluate a
patency of the catheter of the System; 3) an interrogation or reprogramming of
the System; and 4) Refills.

 

“Marketing Materials” shall mean the Individual Marketing Materials and/or the
Joint Marketing Materials, or both collectively, as the context requires.
“Marketing Materials” excludes any materials related to reimbursement or coding
guidance.

 

“Marks” means trademarks, service marks, trade names, domain names, logotypes or
other means of identification of products or services, whether registered or
common law, and whether domestic or foreign.

 

“Medtronic Products” means any Medtronic device, including Accessories or
components of the System, used for any indication other than use with the Drug
for PAH Therapy.

 

“Net Sales” means the aggregate amount of all gross revenue of total actual
billing for sales of the Drug by UT or its Affiliates to other Third Parties,
less the following deductions: (a) trade, cash and quantity discounts and
allowances actually allowed and taken; (b) any customs duties, taxes, or other
governmental excise or charge upon or measured by the production, sale,
transportation, delivery, or use of the Drug and actually paid by UT or its
Affiliates; (c) amounts allowed or credited on rejections, defects, recalls,
exchanges or returns or because of reasonable and customary chargebacks,
refunds, rebates or retroactive price reductions; and (d) freight, insurance and
other transportation and handling  charges incurred in shipping the  Drug to a
Third Party. The Drug shall be considered sold when it is invoiced by UT or, if
applicable, UT’s Affiliates.  If any Drug is sold to an Affiliate for purposes
of resale, Net Sales for that Drug shall be computed upon

 

4

--------------------------------------------------------------------------------



 

the selling price at which such Drug is sold by the Affiliate, rather than on
the selling price of UT.  Net Sales excludes sales or dispositions for use in
clinical trials or other scientific testing, in either case for which UT or its
Affiliates receive no revenue. Such amounts shall be determined from the books
and records of UT and its Affiliates, maintained in accordance with Generally
Accepted Accounting Principles.  UT agrees that the determination of such
amounts will be made using UT’s then-current standard procedures and
methodologies for external reporting of financial results in reports filed with
the Securities and Exchange Commission, provided that such amounts will be
determined based on actual utilization of Drug for use with the System, as
determined by the Tracking Mechanism.

 

“PAH” means the treatment, amelioration, and prevention of any and all forms of
pulmonary hypertension in humans, including all World Health Organization (WHO)
classifications of pulmonary hypertension, such as pulmonary arterial
hypertension and all forms of pulmonary hypertension secondary to other
indications.

 

“PAH Therapy” means the treatment, amelioration, and/or slowing progression of
any and all forms of PAH in humans.

 

“PDMA” means the Prescription Drug Marketing Act of 1987, as amended from time
to time, together with any rules, regulations and requirements promulgated
thereunder and in effect from time to time.

 

“Person” means any individual, partnership, joint venture, corporation, trust,
unincorporated organization or government or any department or agency thereof.

 

“Product Expiration Date” means the date on which the ISR, Accessory, or
component of a System reaches its expiration date as set forth in its Approval.

 

“Program Maintenance” means ongoing ISR support provided while the ISR remains
commercially available or implanted in patients, including but not limited to,
sustaining engineering, quality support, clinical support, released product
management, marketing, regulatory support and renewals, pharmacovigilance,
reimbursement, preauthorization support, and demand management support.

 

“Refill” means refilling the ISR with an Approved Drug to treat provide PAH
Therapy.

 

“Representatives” of a Party and its Affiliates means their respective officers,
directors, employees, agents and representatives.

 

“System” means an infusion system that is used in connection with a patient to
deliver Drug through a patient’s vasculature for PAH Therapy, including
specifically Medtronic’s drug infusion system, which is defined in Exhibit A,
any of which may be modified by Medtronic from time to time upon notice to UT,
to reflect changes to the description of the System and Accessories.

 

“Territory” means the United States and its possessions, including Puerto Rico.

 

5

--------------------------------------------------------------------------------



 

“Third Party” means any Person, other than UT and its Affiliates, and Medtronic
and its Affiliates.

 

“Tracking Mechanism” means the mechanism used by UT to identify the quantity of
Drug sold for use in the ISR.

 

Additional Definitions.  Each of the following definitions is set forth in the
provision of this Agreement indicated below.

 

Definition

 

Section

Additional 1.0 Supply

 

2.3

Agreement

 

Preamble

Aggregate Cap

 

14.3

Annual Cap

 

14.3

Annual Inventory Fee

 

2.3

Annual Field Support Plan

 

3.1

Annual Fixed Amount

 

12.3

Annual Variable Amount

 

12.3

Annual Marketing Plan

 

2.4

Bankruptcy and Equity Exceptions

 

13.1

Budget

 

3.9

Commercialization

 

2.1

Confidential Information

 

8.1

Configuration Management

 

3.4

Controlling Party

 

14.4

Deadlock

 

3.9

Designated Courts

 

15.12

Designated Representative

 

3.9

Disclosing Party

 

8.1

Dispute

 

15.12

Effective Date

 

Preamble

Expired ISR

 

2.3

Federal Transparency Requirements

 

10.7

Fee

 

6.1

Force Majeure

 

12.3

Forecast

 

2.3

Frozen Period

 

2.3

Government Claims

 

14.1.2

Independent Recommendation

 

3.9

Individual Marketing Materials

 

2.4

Inflation Rate

 

12.3

Initial Term

 

12.1

ISR TFEs

 

3.1

JSC and JSC Chair

 

3.13

 

6

--------------------------------------------------------------------------------



 

Joint Marketing Materials

 

2.4

Launch

 

2.1

Limited 1.0 Supply

 

2.2

Losses

 

14.1.1

Medtronic

 

Preamble

Medtronic Claims

 

14.1.1

Medtronic-controlled Claims

 

14.2

Medtronic Training

 

3.2

Meeting Request

 

3.9

Messaging

 

2.4

On-hand Inventory

 

2.3

Party and Parties

 

Preamble

Patient Management Fee

 

12.3

Payment Date

 

12.3

PMA

 

2.1

Product Liability Laws

 

14.1.2

Program Insurance

 

14.4

Program Support Fee

 

6.2.1

Public Relations Plan

 

2.4

Receiving Party

 

8.1

Reimbursement Support

 

3.6

Restated Development Agreement

 

2.1(c)

Safety Data Exchange Agreement

 

Recitals

SEC

 

8.2

Subject Year

 

2.3

Technical Services

 

3.7

Term

 

11.1

Timetable

 

2.1(b)

UT

 

Preamble

UT Claims

 

14.1.2

UT-controlled Claims

 

14.2

Version 1.0 ISR

 

Exhibit A

 

SECTION 2

Commercialization Relationship

 

2.1                               General.

 

a)             The purpose of this Agreement is to commercialize the ISR and to
deliver the Drug via the ISR to provide PAH Therapy (“Commercialization”).  The
Parties shall undertake the Commercialization of, and exchange of information
relating to, the ISR and Drug as contemplated in this Agreement.

 

7

--------------------------------------------------------------------------------



 

b)             The Parties acknowledge that the FDA Premarket Approval
Application No. P140032 (“PMA”) obtained by Medtronic related to the ISR
contains certain conditions of approval that must be satisfied prior to
Commercialization. Upon acknowledgement of satisfaction of aforementioned
conditions by the FDA, the Parties shall mutually agree upon a date in writing
to commence commercial sale of the ISR (“Launch”). The Parties further agree
that they will work together in good faith to ensure that Commercialization
activities are undertaken in accordance with a mutually-agreeable written
timetable (the “Timetable”) with due regard for the potential timing of Launch,
and Medtronic’s status with respect to satisfaction of its PMA conditions.  The
Parties acknowledge that, notwithstanding anything to the contrary in this
Agreement or the Schedules to this Agreement,  (i) neither Party shall be
required to perform any of its obligations hereunder related to
Commercialization unless and until the Timetable reflects such obligations, and
(ii) if Medtronic determines, in its sole and absolute discretion, that the FDA
will not deem the conditions set forth in the PMA to be satisfied at any time
prior to Launch, Medtronic may terminate this Agreement immediately upon written
notice and such termination shall not constitute a breach of this Agreement.

 

c)              In connection with, and as a condition to the Launch, the
Parties will amend and restate the terms of the Development Agreement (such
amended and restated agreement, the “Restated Development Agreement”).  The
terms of the Restated Development Agreement will provide, among other things,
similar termination rights of the Parties as set forth in this Agreement.

 

2.2                               Sales Activities.

 

a)             Within the Territory:  Within the Territory, the Parties agree to
Commercialize the ISR subject to the following terms:

 

i)                 Medtronic and UT will coordinate account readiness activities
as set forth in Schedule A to this Agreement, which may be modified in writing
by mutual agreement of the Parties from time to time.

 

ii)              Medtronic hereby grants UT the exclusive right to market and
promote the ISR in the Territory solely for delivery of the Drug for PAH
Therapy.  UT has no right for itself, or any Third Party, to market or promote
the ISR, Accessories, or the System, for any other use or purpose.  UT shall not
market or promote the ISR or the Drug for use in combination with the ISR
outside of the scope of the claims for the Drug and ISR permitted by Applicable
Law, including the Approvals.

 

iii)           UT is solely responsible for setting prices, entering contracts
for, and fulfilling orders for the Drug.  UT is solely responsible for ensuring
Drug is available for each ISR Procedure.  Medtronic is solely responsible for
setting prices, entering contracts for, and fulfilling orders for the ISR. 
Medtronic is solely responsible for ensuring the ISR is reasonably available for
each ISR Procedure.

 

8

--------------------------------------------------------------------------------



 

iv)          UT and Medtronic will coordinate to identify and define approval
criteria for Healthcare Providers prior to such Healthcare Provider performing
an ISR Procedure.

 

b)             Within the Focus Territories:  Within the Focus Territories, any
Commercialization of the ISR shall require one or more separate
commercialization agreements, to be negotiated in good faith between the Parties
and, if applicable, UT’s contracted Remodulin distributors in such Focus
Territory.

 

c)              The Parties hereby acknowledge there is a limited supply of
Version 1.0 ISR (“Limited 1.0 Supply”), consisting of approximately 400
Systems.  Given this acknowledged Limited 1.0 Supply, the Parties agree that,
notwithstanding anything to the contrary herein, Medtronic is not required to
supply Version 1.0 ISR Systems in excess of the Limited 1.0 Supply, and
Medtronic’s inability to supply any Version 1.0 ISR Systems greater than the
Limited 1.0 Supply does not constitute a breach of this Agreement.
Notwithstanding the foregoing, after the acknowledgement by FDA of satisfaction
of the conditions relating to the PMA, Medtronic agrees that it shall use
Commercially Reasonable Efforts to supply additional Version 1.0 ISRs
(“Additional 1.0 Supply”), and the Parties acknowledge that Medtronic has
already begin preparations to do so, including the sourcing of components
sufficient to manufacture approximately at least 300 additional Version 1.0 ISR
Systems. Prior to manufacturing any additional Version 1.0 Systems beyond the
Limited 1.0 Supply, Medtronic shall seek UT’s written consent, not to be
unreasonably withheld or delayed, in order to appropriately time the manufacture
of such Systems based on the status and timing of Launch in light of the
anticipated expiration date of the Systems.

 

2.3                               Inventory Management.

 

After Medtronic commences manufacture and supply of ISRs beyond the Limited 1.0
Supply, UT will provide Medtronic, on a monthly basis, a rolling twelve-month
estimate of the anticipated monthly sales of the ISRs (“Forecast”).  The first
six months of the currently-effective rolling 12-month forecast shall be binding
on the Parties and is referred to as the “Frozen Period”, and Medtronic’s
distribution center may hold ISR inventory equaling up to the prior four weeks
of average units sold (the “On-hand Inventory”).  Medtronic shall sell ISRs,
Accessories and System components on a first-in, first-out basis, and shall keep
UT informed as to the expiration dates of all such items.

 

Notwithstanding the foregoing, the Parties anticipate a potential supply gap in
the availability of ISRs between the distribution of the final Version 1.0 ISR
and Approval and distribution of fully remediated next-generation ISR (i.e., the
SynchroMed Plus-based ISR) (the “Supply Gap”).  Failure of Medtronic to supply
any ISRs during the Supply Gap, whether or not reflected in the Frozen Period or
Forecast, shall not be a violation of this Agreement, including but not limited
to Medtronic’s obligations under Section 2.2(a)(iii), and no Party shall have
the right to terminate this Agreement as a result thereof.

 

9

--------------------------------------------------------------------------------

 

Each calendar year (the “Subject Year”), UT shall pay to Medtronic an annual
inventory fee (the “Annual Inventory Fee”) for the aggregate Expired ISRs in the
Subject Year.  The Annual Inventory Fee for each Expired ISR will be calculated
as follows:

 

a)             For the Version 1.0 ISR, either:

i)                 In the case of Expired ISRs that are part of the Limited 1.0
Supply of up to 400 Systems, which expire as a result of Medtronic being
prohibited from selling the ISR due to regulatory or legal prohibitions, such as
a consent decree, the annual Inventory Fee for each Expired ISR shall equal
Medtronic’s cost of goods sold, as reflected on Schedule 2.3;

ii)              For all other Expired ISRs that are Version 1.0 ISRs, the
Annual Inventory Fee for each Expired ISR will equal the ISR ASP (as defined
below) for the applicable ISR, Accessory, or component of the System in effect
during such Subject Year plus, in the case of the Additional 1.0 Supply only,
the Additional 1.0 Supply Costs (as defined below); and

 

b)             For any next-generation ISR beyond the Version 1.0 ISR, 50% of
the ISR ASP for the applicable ISR, Accessory, or component of the System in
effect during such Subject Year.

 

The “ISR ASP” is intended to reflect the selling price of the relevant ISR,
Accessory or component of the System, which shall initially be the prices set
forth on Schedule 2.3.  For each Subject Year, Medtronic may, upon thirty (30)
days’ written notice to UT prior to the beginning of such Subject Year, update
ISR ASP to reflect changes in the selling price of the relevant ISR, Accessory
or component of the System.

 

Medtronic shall submit reasonably detailed invoices for Annual Inventory Fees no
later than sixty (60) days following the end of the relevant Subject Year, and
UT shall pay such invoices within thirty (30) days of receipt thereof.  Annual
Inventory Fees shall be subject to audit by UT in accordance with Section 6.2.4.

 

“Expired ISR” means any ISR, Accessory, or component of the System manufactured
in accordance with the Forecast or otherwise constituting On-hand Inventory that
reaches its Product Expiration Date prior to sale during the Subject Year.
Notwithstanding the foregoing, no Annual Inventory Fee shall be payable to
Medtronic to the extent: (a) the Expired ISRs in the Subject Year are less than
5% of number of ISRs included in the Forecast for the preceding 18 months
measured as of the end of such Subject Year; (b) the Expired ISRs are a result
of Medtronic’s breach or Medtronic’s termination of this Agreement; or (c) the
Expired ISRs result from Medtronic being prohibited from selling the ISR due to
regulatory or legal prohibitions, such as a consent decree except, in the case
of (c), if the Expired ISRs are part of the Limited 1.0 Supply of up to 400
Systems.

 

With respect to the  Additional 1.0 Supply, the ISR ASP shall include, in
addition to the average sales price for the applicable ISR, Accessory, or
component of the System during such Subject Year, the amount of any
out-of-pocket costs incurred by Medtronic to produce the Expired ISRs based on
any applicable minimum lot or build requirements, and any increased costs
incurred by

 

10

--------------------------------------------------------------------------------



 

Medtronic to produce the Expired ISRs, in addition to its normal operating costs
and cost of goods sold. Medtronic shall provide a good faith estimate of any
such costs prior to seeking UT’s consent to manufacture any Additional 1.0
Supply, calculated on a per-unit basis (the “Additional 1.0 Supply Costs”).

 

If, for any reason, Medtronic has a shortage with respect to the supply or
ability to manufacture the ISR, Accessories, or any component of the System,
Medtronic shall allocate the limited supply of the ISR, Accessory, or any
component of the System in the amount proportionate to the percentage that ISR,
Accessory, or any component of the System is to the total number sold annually
worldwide by Medtronic for all of its business units in Medtronic’s immediately
prior fiscal year, and such allocation shall not constitute a breach of this
Agreement.  By way of example, if there is a limited supply of the pump, and the
percentage of pumps sold under the ISR program in Medtronic’s immediately prior
fiscal year is five percent of the total number of pumps sold annually by
Medtronic, five percent of the limited supply would be allocated to the ISR
program, and this will not give rise to a breach of this Agreement by Medtronic.

 

2.4                               Marketing.  On an annual basis, UT will submit
a brand and tactical marketing plan (“Annual Marketing Plan”) to Medtronic,
which shall set forth the material elements of all marketing activities for the
next calendar year.  The Annual Marketing Plan shall be subject to Medtronic’s
consent, not be unreasonably withheld or delayed, and UT shall consider in good
faith any reasonable comments by Medtronic to the Annual Marketing Plan.  If
Medtronic does not respond within ninety (90) days of UT submitting the Annual
Marketing Plan to Medtronic, UT shall be entitled to deem the Annual Marketing
Plan approved by Medtronic. The roles and responsibilities of the Parties in
creating the Annual Marketing Plan, as well as a list of anticipated marketing
activities, is set forth in Schedule H, which may be modified in writing by
mutual agreement of the Parties from time to time.  As part of the Annual
Marketing Plan, each Party agrees to provide specific messaging with respect to
the other Party’s product to Healthcare Providers and/or Healthcare
Organizations as agreed to by the Parties (the “Messaging”).  The Parties will
conduct all marketing activities based solely upon the agreed Messaging. If the
Parties cannot agree upon the Annual Marketing Plan, the matter shall be
submitted to the Parties’ Designated Representatives (as defined below) for
resolution. Until such time as a new Annual Marketing Plan is approved by both
Parties, the Parties shall continue to operate substantially in compliance with
the existing Annual Marketing Plan. Any mid-year material changes to the Annual
Marketing Plan shall also be submitted to Medtronic for its comments and consent
(not to be unreasonably withheld), and the foregoing provisions shall apply to
any such updates.

 

a)             UT shall comply with the following:

 

i)                 UT will not engage in any marketing activities that solely
promote the ISR, Accessories, or Components of the System without reference to
the Drug.

 

ii)              UT will not provide information for the ISR beyond the agreed
Messaging and the associated approved Marketing Materials.

 

11

--------------------------------------------------------------------------------



 

iii)           UT shall not make any false or misleading statements or comments
about the Drug or the ISR.

 

iv)          UT shall comply with the Annual Marketing Plan, as updated from
time-to-time.

 

b)             Medtronic shall collaborate on marketing, and shall comply with
the following:

 

i)                 Medtronic will perform marketing activities promoting the
ISR, Accessories, or components of the System as agreed by the Parties under the
Annual Marketing Plan.  Medtronic will not engage in any marketing activities
that solely promote the Drug without reference to the ISR.

 

ii)              Medtronic will not provide information for the Drug beyond the
agreed Messaging and the associated approved Marketing Materials (defined
below).

 

iii)           Medtronic shall not make any false or misleading statements or
comments about the Drug or the ISR.

 

c)              Medtronic and UT will coordinate responses to questions from
Healthcare Providers and patients in accordance with the Safety Data Exchange
Agreement and the following:

 

i)                 Medtronic is responsible for responding to requests for
information relating to the ISR, the ISR Procedure and the Refill procedure only
to the extent relating to the ISR and ISR Procedures (implant, replacement,
patency test) and not the Refill procedure relating to the Drug or any other
drug to be used as a PAH Therapy.  UT is responsible for responding to requests
for information relating to the Drug or any other drug to be used as a PAH
Therapy.  In the event Medtronic receives a request for information relating to
the Drug or any other other drug to be used as a PAH Therapy, Medtronic will
forward the request for information to UT.  In the event UT receives a request
for information relating to the ISR, the ISR Procedure or Refill procedure, UT
will forward the request for information to Medtronic.  Notwithstanding the
foregoing, UT may respond to Healthcare Provider requests for information
related to the ISR, ISR Procedures and Refill procedures that includes agreed
Messaging and approved Marketing Materials; provided, however, for any technical
questions or information requests about the ISR, System, ISR Procedures, Refill
procedures, replacements, or on-going patient management, UT will forward
promptly those requests to Medtronic for information.

 

ii)              In the event any health care provider or patient requests from
either Party’s sales force representative any information regarding the other
Party’s product outside the scope of the agreed Messaging, the sales force
representative shall inform such health care provider that he or she is not
authorized to provide or discuss such information and shall direct the health
care provider to the other Party.

 

iii)           In the event any of the foregoing conflicts with the Safety Data
Exchange Agreement, the Safety Data Exchange Agreement shall control.

 

12

--------------------------------------------------------------------------------



 

d)             Individual Marketing Materials.

 

i)                 Medtronic and UT will provide to each other appropriate
marketing materials for its products (the ISR in the case of Medtronic and the
Drug in the case of UT), including any related package insert/prescribing
information, that it has approved for distribution by the other Party (the
“Individual Marketing Materials”).  For the avoidance of doubt, any Medtronic
materials that reference the Drug or UT shall be deemed Joint Marketing
Materials (not Individual Marketing Materials), and any UT materials that
reference the ISR or Medtronic shall be deemed Joint Marketing Materials (not
Individual Marketing Materials).

 

ii)              Each Party shall, in its sole discretion, determine the form
and content of its own Individual Marketing Materials and shall make any
submissions of the Individual Marketing Materials to the FDA as may be required
by Applicable Law.

 

iii)           Individual Marketing Materials must be delivered in accordance
with the Messaging and any sales instruction provided by the Party that
generated the Individual Marketing Materials.

 

iv)          Each Party shall not create any materials regarding the other
party’s product (the ISR in the case of Medtronic and the Drug in the case of
UT) without the other party’s written approval.  Each Party shall not change the
other party’s Individual Marketing Materials in any way, including by:
(A) underlining or otherwise highlighting any text or graphics; (B) adding any
notes thereto; or (C) using any electronic materials (e.g., PDFs) on any
electronic devices other than the specific electronic devices on which, and in
the specific format as, the Party indicates such electronic materials are
intended for use.  A Party shall promptly cease the use of the other Party’s
Individual Marketing Materials when instructed by the other party in writing to
do so.

 

v)             All intellectual property rights in the Individual Marketing
Materials shall be owned exclusively by the Party that created such materials;
provided that such Party grants a limited license to the other Party to use and
distribute the Individual Marketing Materials in compliance with the terms of
this Agreement.

 

e)              Joint Marketing Materials.

 

i)                 Medtronic will provide UT with appropriate content on the
ISR, Accessories, or the System to allow UT to create marketing materials solely
for use with the ISR (the “Joint Marketing Materials”).

 

a)             All Joint Marketing Materials are subject to mutual review and
approval by the Parties.

 

ii)              UT shall make any submissions of the Joint Marketing Materials
to the FDA as may be required by Applicable Law.

 

iii)           Joint Marketing Materials must be delivered in accordance with
any sales instruction and/or Messaging as may be set forth in the Annual
Marketing Plan.

 

13

--------------------------------------------------------------------------------



 

iv)          Neither Party shall change the Joint Marketing Materials without
prior written approval by the other Party, including by: (A) underlining or
otherwise highlighting any text or graphics; (B) adding any notes thereto; or
(C) using any electronic materials (e.g., PDFs) on any electronic devices other
than the specific electronic devices on which, and in the specific format as,
the party indicates such electronic materials are intended for use.  Each Party
shall promptly cease the use of any Joint Marketing Materials when instructed by
the other Party in writing to do so.

 

f)               Samples.  Medtronic shall, subject to availability, sell UT a
reasonable amount of samples of the ISR and System components for customers who
are unfamiliar with the ISR. Samples are not for human use and Medtronic shall
put in place prior to delivery all necessary measures to permanently affix to
the samples the following wording or any equivalent: “Not For Human Use”.
Medtronic will provide pricing and other terms and conditions of the purchase
and sale of such samples, which will reflect a “pass-through” of Medtronic’s
out-of-pocket costs (with no markup).

 

g)              Public Relations.  Medtronic may propose a public relations plan
outlining Medtronic’s proposed public relation activities relating to the ISR
(the “Public Relations Plan”), which shall be subject to UT’s consent in its
sole discretion. In the event a Public Relations Plan is adopted, the costs and
expenses of Medtronic and third parties will be reflected in the Budget, and any
amendments to such plan shall require UT’s consent, which it may withhold in its
sole discretion.

 

h)             UT will reimburse Medtronic for all direct and indirect costs
relating to services performed by Medtronic (through its employees or
contractors) in accordance with the Annual Marketing Plan and the Public
Relations Plan (if any), in accordance with Section 3.9 and the applicable
Budget.

 

SECTION 3

Duties of the Parties

 

3.1                               Field Support.  Medtronic and UT will
coordinate field support activities as follows:

 

a)             On an annual basis, Medtronic and UT will use Commercially
Reasonable Efforts to jointly agree on the scope of field support activities,
including the number of and job description for ISR TFEs (defined below), the
schedule for hiring and training of ISR TFEs for the next calendar year, and the
field support budget (the “Annual Field Support Plan”).  Any changes relating to
the field support, ISR TFEs, and associated budget included in the Annual Field
Support Plan must be agreed to in writing prior to such changes.

 

i)                 The Parties agree field support personnel initially will
consist of dedicated ISR technical field engineers employed by Medtronic (“ISR
TFEs”).

 

ii)              For Commercialization of Version 1.0 ISR, the Parties agree the
initial field support level will consist of 4 (four) ISR TFEs.

 

14

--------------------------------------------------------------------------------



 

b)             Medtronic is responsible for hiring and training the ISR TFEs.

 

c)              UT shall work with managing physicians and hospital systems to
schedule ISR Procedures at a rate that can be reasonably supported by the ISR
TFEs.

 

d)             UT shall ensure that none of its registered nurse specialists
practice medicine, provide medical training, or take any actions that are to be
taken by Medtronic (including its ISR TFEs) pursuant to this Agreement, the
Annual Field Support Plan and Schedules B and C to this Agreement.

 

e)              UT will reimburse Medtronic for all direct and indirect costs
incurred by Medtronic relating to the ISR TFEs and for Medtronic’s services
provided in accordance with the Annual Field Support Plan, in accordance with
Section 3.9, Section 6.2 and the applicable Budget.  For purposes of clarity, if
the ISR TFEs perform tasks contracted for under the Restated Development
Agreement (for instance, tasks related to the clinical study), Medtronic will
submit reasonably detailed invoices to UT for such ISR clinical work under the
Restated Development Agreement and not under this Agreement.

 

f)               The Parties’ roles and responsibilities related to field
support are further set forth in Schedules B and C to this Agreement, which may
be modified in writing by mutual agreement of the Parties from time to time.

 

3.2                               Medical Education and Training.  Medtronic and
UT will coordinate and perform medical education and training as follows:

 

a)             Medtronic is responsible for creating, delivering, and managing
clinician technical training (“Medtronic Training”).  Medtronic Training
includes but is not limited to system level training such as product
specifications, ISR Procedures, and/or Refill procedures, troubleshooting,
programming, and long-term ISR pump management.

 

b)             UT is responsible for creating, delivering, and managing
clinician PAH and PAH Therapy overview training.  This includes PAH and Drug
related information.

 

c)              Medtronic is responsible for creating, delivering, and managing
training materials for internal Medtronic employees.  All Medtronic internal
training materials that reference ISR, UT or the Drug should be reviewed
according to the process outlined in Schedule I. UT is responsible for creating,
delivering, and managing training materials for internal UT employees.  All UT
internal training materials that reference ISR or Medtronic should be reviewed
according to the process outlined in Schedule I.

 

d)             To the extent required by then in effect Medtronic policies,
applicable employees and contractors of UT shall attend and comply with
Medtronic training and certification in accordance with such Medtronic policies.

 

e)              All training materials created as part of the Medtronic Training
are subject to mutual review and approval by the Parties.

 

15

--------------------------------------------------------------------------------



 

f)               The Parties will coordinate review of medical education and
training materials as set forth in Schedule I, which may be modified in writing
by mutual agreement of the Parties from time to time.

 

g)              UT will reimburse Medtronic for all direct and indirect costs
relating to Medtronic’s performance of and services provided under the Medtronic
Training, in accordance with Section 3.9 and the applicable Budget.

 

h)             Additional roles and responsibilities of the Parties as it
relates to the creating of Medtronic Training, as well as a list of anticipated
training activities, are set forth in Schedule F and Schedule G.

 

3.3                               Program Maintenance.  Medtronic will perform
Program Maintenance commencing as of the Effective Date and continuing for so
long as ISRs remain commercially available or ISRs remain implanted in patients,
whichever is longer.  UT will reimburse Medtronic for all direct and indirect
costs relating to Medtronic’s performance of Program Maintenance, in accordance
with Section 3.9, Section 6.2 and the applicable Budget. For purposes of
clarity, Program Maintenance is in addition to work performed under the Restated
Development Agreement.

 

3.4                               Configuration Management.  The Parties
acknowledge Medtronic’s need to iterate and update the ISR, Accessories, and the
System, including modifications or updates to keep the ISR, Accessories, or the
System aligned with the equivalent version of Medtronic Products (“Configuration
Management”).

 

a)             Medtronic will use Commercially Reasonable Efforts to provide UT
with notice for any Configuration Management activities.

 

b)             UT will reimburse Medtronic for any costs relating to
Configuration Management, including but not limited to Medtronic’s costs related
to testing and/or regulatory filings for the ISR, System, Accessories or
components of the System affected by Configuration Management, in accordance
with Section 3.9, Section 6.2 and the applicable Budget.  UT shall provide
reasonable and mutually agreed quantities of the Drug at no cost to Medtronic
for use by Medtronic in connection with Configuration Management, including to
conduct stability and compatibility testing with the ISR.

 

c)              If UT chooses not to fund Configuration Management for any
components, Medtronic shall have no further obligation to supply the ISR.

 

3.5                               Demand Management.  The Parties will
coordinate on generating, managing, and fulfilling demand for ISRs, as set forth
in additional detail in Schedule A, which may be modified in writing by mutual
agreement of the Parties from time to time.

 

3.6                               Reimbursement.  Medtronic and UT will
coordinate coverage, coding, and reimbursement support activities as follows:

a)             Medtronic shall use Commercially Reasonable Efforts to provide
reimbursement support to customers, payers and patients in connection with the
ISR (“Reimbursement Support”), including working in good faith to seek adequate
reimbursement for ISR

 

16

--------------------------------------------------------------------------------



 

Procedures, all in a manner consistent with Medtronic reimbursement policy (and
such materials shall be in form and substance consistent with Medtronic policies
and practices) and UT policies. UT may also perform reimbursement support
activities in accordance with its policies.

 

b)             UT will reimburse Medtronic for all direct and indirect costs
relating to Medtronic’s performance of and services provided relating to
Reimbursement Support, in accordance with Section 3.9, Section 6.2 and the
applicable Budget.

 

c)              UT shall have sole responsibility for reimbursement activities
related to the Drug.

 

d)             Each Party’s role and responsibilities with respect to
Reimbursement Support (including processes for reviewing materials to be used in
connection therewith) are set forth in additional detail in Schedule D to this
Agreement, which may be modified in writing by mutual agreement of the Parties
from time to time.

 

3.7                               Technical Services.  Medtronic and UT will
coordinate product support and technical services (“Technical Services”) as
follows:

 

a)             Medtronic and UT will use Commercially Reasonable Efforts to
jointly agree on responsibilities relating to product support and technical
service activities for the ISR.

 

b)             UT will reimburse Medtronic for all direct and indirect costs
relating to Medtronic’s providing product support and technical services, in
accordance with Section 3.9, Section 6.2 and the applicable Budget.

 

c)              The Parties’ roles and responsibilities related to product
support and technical services are further set forth in the Safety Data Exchange
Agreement, which may be modified in writing by mutual agreement of the Parties
from time to time.

 

3.8                               Refill Support.  Medtronic and UT will
coordinate Refill support activities as follows:

 

a)             Medtronic shall provide UT with access to information relating to
ISR Refills, as requested, to assist UT with Refill support and shall ensure all
ISR TFEs are trained on Refills and Refill support.

 

b)             UT’s role and strategy for Refill support is set forth in
Schedule K to this Agreement.

 

c)              UT shall ensure that adequate quantities of the Drug are
available at all times for Refills.

 

3.9                               Budget.  Based on the Forecast and anticipated
demand for ISR systems, Medtronic will provide UT with an annual budget based on
a twelve (12)-month period ending on Medtronic’s fiscal month end in December of
each year setting forth the services Medtronic will provide and expected direct
and indirect costs associated with such services, including specifically the
expected direct and indirect costs associated with the Annual Marketing Plan,
the Public Relations Plan (if any), the Annual Field Support Plan and ISR TFEs,
Medtronic Training, Medtronic Program Maintenance, Configuration Management,
Reimbursement Support, Technical Services and insurance  (the “Budget”).   The
final form of each Budget, and any

 

17

--------------------------------------------------------------------------------



 

supplements thereto, shall be evidenced by the Parties executing the form of
Budget Adoption Agreement attached hereto as Exhibit B.

 

a)             UT shall be obligated to pay for reasonable costs up to 10% over
the annual Budget and Medtronic is obligated to pay costs that exceed 10% over
the annual Budget, unless prior to the costs being incurred, changes to the
annual Budget have been agreed to in writing by the Parties.

 

b)             Either Party may request additional services or compensation for
services to be provided that are not contemplated by the Budget, and, if so
requested, the Parties will negotiate in good faith the terms, conditions and
expenses for which such additional services may be provided and, if the Parties
mutually agree on such terms, conditions and expenses, the Parties will amend
the Schedules and Budget as necessary to reflect such additional services and
the terms, conditions and expenses thereof.

 

Medtronic will submit a draft preliminary Budget to UT by September 15 of each
year for the following year.  The Budget shall be subject to UT’s consent, not
be unreasonably withheld or delayed, and Medtronic shall consider in good faith
any reasonable comments by UT to the Budget.  If UT does not respond within
ninety (90) days of Medtronic submitting the Budget to UT, Medtronic shall be
entitled to deem the Budget approved by UT. If the Parties cannot agree upon a
Budget for any year, the Parties shall continue to operate in accordance with
the prior year’s Budget pending resolution of the new Budget.  If the Parties
are unable to reach agreement on any issue as to the new Budget within thirty
(30) days, either Party may request (the “Meeting Request”) that the Parties’
Designated Representatives meet in good faith, using Commercially Reasonable
Efforts, to attempt to resolve such issue.  Medtronic may submit to UT
reasonably requested mid-year material changes to the Budget for UT’s comments
and consent (not to be unreasonably withheld), and the foregoing provisions
regarding review and approval, associated timeframes and the resolution of
disagreements shall apply to any such updates.

 

If the Designated Representatives are unable to resolve any Budget issue within
thirty (30) days of a Meeting Request (including any agreed extensions), any
Party may declare a deadlock (the “Deadlock”).  The Deadlock shall be promptly
submitted by the Parties for the consideration of an independent third-party
consulting firm jointly selected and jointly retained by the Parties that is
experienced in matters relating to the Deadlock, in order for such consulting
firm to provide a final, binding recommendation to the Parties as to the
resolution of the Deadlock (the “Independent Recommendation”), which Independent
Recommendation shall be utilized to finalize the current year’s Budget, and
adjustment payments shall be made by the Parties as necessary to make one
another whole as though such Budget were in place the entire calendar year. 
Such consulting firm shall be instructed to use commercially reasonable efforts
to deliver the Independent Recommendation within thirty (30) days from the date
a written request for such Independent Recommendation is made by either Party.
If the Parties cannot agree on the consulting firm, each Party shall select a
mediator and such mediators shall together unanimously select an independent
third-party consulting firm who will provide the Independent Recommendation.
Each Party shall bear the fees and expenses of its mediator, and the Parties
shall split the fees and expenses of the independent third-party consulting
firm.  Each Party will notify the other Party of its “Designated Representative”
in writing from time to time.  As of

 

18

--------------------------------------------------------------------------------



 

the Effective Date, Medtronic’s Designated Representative is Carolyn Sleeth,
Vice President, Heart Failure Strategy & Business Development, and UT’s
Designated Representative is Michael Benkowitz, President and Chief Operating
Officer.

 

3.10                        Investigator Sponsored Research.  Medtronic and UT
will coordinate requests for investigator sponsored research as follows:

 

a)             Medtronic and UT will use Commercially Reasonable Efforts to
jointly agree on a process for reviewing and approving investigator sponsored
research, provided however, that any decisions to proceed with support of
investigator sponsored research shall be unanimously agreed to by Medtronic and
UT.

 

b)             UT will reimburse Medtronic for all direct and indirect costs
relating to Medtronic’s participation in the review and approval process for
investigator sponsored research, in accordance with Section 3.9, Section 6.2 and
the applicable Budget.

 

c)              If any investigator sponsored research is approved by the
Parties, the Parties shall deliver all safety data with respect thereto required
by the terms of the Safety Data Exchange Agreement.

 

d)             The Parties’ roles and responsibilities related to investigator
sponsored research are further set forth in Schedule M to this Agreement, which
may be modified in writing by mutual agreement of the Parties from time to time.

 

3.11  Other Responsibilities of the Parties.  Other responsibilities of the
Parties and relevant compensation will be set out in Schedules to this
Agreement, which may be updated in writing from time to time by mutual
agreement.

 

3.12                        Cooperation.  The Parties shall use their
Commercially Reasonable Efforts to cooperate with each other (i) in the
performance of the duties set forth in this Section 3 and the Parties’
respective obligations under this Agreement; and (ii) to provide each other with
all necessary access to information contemplated in this Agreement, and in each
case, in a manner consistent with the intent of this Agreement.

 

3.13                        Joint Steering Committee.

 

The Parties have established a Joint Steering Committee (“JSC”) to oversee and
discuss the Parties’ Commercialization activities. The JSC shall also serve as
the Joint Steering Committee (formerly referred to as the Joint Development
Committee, or JDC) under the Restated Development Agreement. In addition to its
responsibilities under the Restated Development Agreement, the JSC shall serve
as a means of overseeing spending under the Budget and any modifications to the
Budget (which shall occur only in accordance with Section 3.9), and overseeing
the Parties’ activities under this Agreement, including the Annual Marketing
Plan and Annual Field Support Plan. The JSC shall be composed of up to three
(3) business and technical representatives of each Party, who shall be appointed
(and may be replaced at any time) by such Party on written notice to the other
Party. Any member of the JSC may designate a substitute to attend and perform
the functions of that member at any meeting of the JSC.  One JSC member

 

19

--------------------------------------------------------------------------------



 

from each Party shall be designated as that Party’s “JSC Chair.” The two JSC
Chairs shall jointly send notices and agendas for all regular JSC meetings to
all JSC members, and shall be entitled to cast votes on behalf of their
respective Parties. The JSC shall meet once every six months, or more frequently
as agreed by the JSC. In addition, either Party may call a JSC meeting by
delivering a written notice of such requested meeting to the other Party, and
the Parties must then hold a JSC meeting within fifteen (15) days of receipt of
such notice (or such longer period as requested by the Party delivering such
notice). Meetings may be held in person, telephonically or by video conference.
Each Party shall use Commercially Reasonable Efforts to cause its
representatives to attend the meetings of the JSC. If a representative of a
Party is unable to attend a meeting, such Party may designate an alternate to
attend such meeting in place of the absent representative. In addition, each
Party may, at its discretion, invite non-voting employees, and, with the consent
of the other Party’s JSC Chair, consultants or scientific advisors, to attend
the meetings of the JSC.

 

SECTION 4

Adverse Events; Product Complaints

 

4.1                               UT and Medtronic will handle communications
regarding product complaints and adverse events concerning the ISR and the Drug
as described in the Safety Data Exchange Agreement.

 

4.2                               Corrections and Removals/Recalls.  Medtronic
shall have the responsibility and sole authority for making the final decision
on whether to initiate a recall, a product withdrawal or Field Alert Report for
the ISR, Accessories, and System.  Medtronic shall be responsible for
coordinating all the necessary activities in connection with such recall,
product withdrawal or Field Alert Report, the costs of which shall be reimbursed
by UT in accordance with Section 3.9, Section 6.2 and the applicable Budget.

 

4.3                               UT shall have the responsibility and sole
authority for making the final decision on whether to initiate a recall, a
product withdrawal or Field Alert Report for the Drug.  UT shall be responsible
for coordinating all the necessary activities in connection with such recall,
product withdrawal or Field Alert Report, at UT’s sole expense.

 

4.4                               Each Party shall notify the other of any such
internal decision to initiate a recall within one (1) Business Day of the
decision to initiate the recall.

 

4.5                               UT and Medtronic will assess the impact of any
recall conducted by such Party on the other Party’s product(s) (the ISR in the
case of Medtronic and the Drug in the case of UT) and coordinate each other’s
activities relating to each product covered under this Agreement.  Medtronic
will be the lead for any recall of the ISR, and UT will be the lead for a recall
of the Drug.

 

4.6                               Either Party may suspend sales of the ISR:
(a) due to safety concerns, (b) as required by its quality system, or (c) to
comply with any regulatory authority’s request to terminate or withdraw the use
of the ISR.  In addition, Medtronic may suspend sales of the ISR if unbudgeted
remediation costs incurred by Medtronic relating to unforeseen quality-related
issues exceed the

 

20

--------------------------------------------------------------------------------

 

greater of (a) $400,000; or (b) 10% of the Fee revenue received by Medtronic for
the immediately prior calendar year unless, in either case, UT agrees in writing
to reimburse Medtronic for such costs, and such reimbursement occurs within
ninety (90) days of Medtronic’s written notice of such costs. Any such
suspension of sales shall not be deemed a breach of this Agreement, and each
Party shall use Commercially Reasonable Efforts to resume sales as soon as
practicable. UT shall be relieved of any obligations it has in connection with
its Forecast during any such suspension.  Any decision of a Party to suspend
sales of the ISR shall not limit such Party’s termination rights under Section
12.2(7).

 

SECTION 5

Business Ethics

 

5.1       Each Party agrees, on behalf of itself, its Affiliates and its and
their respective Representatives, that in connection with the matters that are
the subject of this Agreement and the performance of its obligations hereunder:

 

a)             such Party, its Affiliates and their respective Representatives
shall comply with the Anti-Corruption Laws, and shall not take any action that
will, or would reasonably be expected to, cause (A) the other party or its
Affiliates to be in violation of any such laws or policies or (B) the
performance by the other Party or its Affiliates of their obligations under this
Agreement to violate any such laws or policies;

 

b)             such Party, its Affiliates and their respective Representatives
shall not, directly or indirectly, pay, offer or promise to pay, authorize the
payment of any money, give, offer or promise to give or authorize the giving of
anything else of value to any Person (whether or not a Government Official) for
purposes of: (A) influencing any act or decision of any Person in his or her
official capacity; (B) inducing such Person to perform or omit to perform any
act improperly or in violation of his or her lawful duty; (C) securing any
improper advantage; (D) inducing such Person to use his or her influence
improperly or with a government, Governmental Authority or commercial enterprise
owned or controlled by any government, to obtain or retain a competitive
advantage; or (E) inducing a Government Official to use his or her influence
with a Governmental Authority or commercial enterprise owned or controlled by
any Governmental Authority, to obtain or retain a competitive advantage, to
receive favorable treatment in obtaining or retaining business or compensate for
favorable treatment already secured, or to influence any action, inaction or
decision by any Person; and

 

c)              such Party shall be responsible for any breach of the
Anti-Corruption Laws or this Section 5 by any of its Affiliates or
Representatives.

 

5.2       Each Party represents and warrants to the other Party that:

 

a)             neither such Party, nor its Affiliates nor their respective
Representatives (at any time when such person was a Representative of such
Party) has, directly or indirectly, (1) paid, offered or promised to pay or
authorized the payment of any money, (2) given, offered or promised to give or
authorized the giving of anything else of value or (3) solicited, received or
agreed to accept any payment of money or anything else of value, in each

 

21

--------------------------------------------------------------------------------



 

case ((1), (2) and (3)), in violation of the Anti-Corruption Laws during the
five (5) years preceding the Effective Date;

 

b)             Neither such Party, nor its Affiliates is, directly or
indirectly, owned or otherwise controlled by any Government Official in a
position to take or influence official action, or to omit to take official
action, in favor of either party in connection with the matters that are the
subject of this Agreement or the performance of their respective obligations
under this Agreement, and none of its officers, directors, five percent (5%) or
greater shareholders or employees is or, to its and its Affiliates’ knowledge,
expects to become such a Government Official during the term of this Agreement;
and

 

c)              none of its contracts, licenses or other assets that are the
subject of this Agreement were procured in violation of any Anti-Corruption
Laws.

 

5.3       Obligation to Notify.  Each Party shall promptly notify the other
Party upon becoming aware of any breach or violation by it, its Affiliates or
any of their respective Representatives of this Section 5 or the Anti-Corruption
Laws and shall take such steps as the parties may reasonably agree to avoid a
potential violation of the Anti-Corruption Laws or a breach of this Section 5.

 

5.4       Remedies for Non-Compliance.  If one Party determines in good faith
that the other Party (including through any of the other Party’s Representative)
is, or will imminently become, in breach of this Section 5 or the
Anti-Corruption Laws or if notification is received under Section 5, such Party
shall have the right, in addition to any other rights or remedies under this
Agreement or to which such may be entitled in law or equity to take such steps
as are reasonably necessary in order to avoid a potential violation or
continuing violation of the Anti-Corruption Laws or breach of this Section 5,
including by requiring that the other Party agree to such additional
representations, warranties, undertakings and other provisions as are reasonably
necessary.

 

5.5       Responsibility for Compliance.  Each Party acknowledges and agrees
that none of the other Party’s Representatives is authorized to waive its
compliance with the representations, warranties and covenants set forth in this
Section 5 and that such first Party shall be solely responsible for its
compliance with the obligations set forth in this Section 5 and the
Anti-Corruption Laws irrespective of any act or omission of the other Party or
any of its Representatives.

 

5.6       Additional Compliance Requirements. Medtronic shall comply with the
additional requirements outlined in Schedule F.  All reasonable, out-of-pocket
auditing costs incurred by Medtronic in connection with complying with such
requirements will be reimbursed by UT.

 

SECTION 6

Fees

 

6.1                               Fee.  UT will pay Medtronic a fee of 10% of
the Net Sales of the Drug actually dispensed for use in the ISR (the “Fee”), as
determined based on actual (or estimated) utilization in accordance with the
Tracking Mechanism, payable as set forth in Section 6.1.1 below.

 

22

--------------------------------------------------------------------------------



 

(a)                                 Quarterly Payments and Reports

 

UT will make written reports to Medtronic within thirty (30) days after the last
day of each calendar quarter providing an accounting of the applicable Net Sales
(including amounts of deductions actually taken and country of sale) and the
total of Fees amount due to Medtronic for such quarter, together with such
additional supporting information required pursuant to Schedule L. UT shall
remit payment of the Fees due for each quarter no later than sixty (60) days
following the respective quarter.  In addition, UT will use Commercially
Reasonable Efforts provide to Medtronic interim reports and/or estimates to the
extent reasonably requested by Medtronic to satisfy its regulatory reporting
requirements for the end of Medtronic’s fiscal quarters and year.

 

(b)                                 Records

 

UT will maintain, for a period of three (3) years following each Fee report
described in Section 6.1.1, true and accurate records supporting the Tracking
Mechanism, Fee reports, and Fee payments made under this Agreement. Medtronic
will maintain, for a period of three (3) years following each invoice submitted
to UT for Annual Inventory Fees, Program Support Fees and Patient Management
Fees, true and accurate records supporting the relevant fees charged to UT under
this Agreement.

 

(c)                                  Audits

 

Medtronic shall have the right, with five (5) Business Days’ prior written
notice, to carry out an audit of UT’s records relating to calculation of the Fee
using the Tracking Mechanism, no more frequently than once per fiscal year. 
During UT’s normal office hours, Medtronic’s designated accountant shall have
access to UT’s offices and the relevant records, files and books of account as
needed to verify the accuracy of the Tracking Mechanism, calculations, and
payments provided by UT as part of its quarterly Fee reporting.  The accountant
shall be required to sign a suitable confidentiality agreement reasonably
acceptable to UT prior to conducting such audit. Any such audit shall be at
Medtronic’s expense except that if an underpayment error is found for any
twelve-month period that exceeds 5% of the payment made to Medtronic for that
period, then UT will bear the cost of such audit. The accountant shall share the
results of its audit with UT. If the audit discovers (i) an overpayment by UT to
Medtronic, then Medtronic shall refund the amount of such overpayment to UT
within thirty (30) days, or (ii) an underpayment by UT to Medtronic, then UT
shall pay the amount of such underpayment to Medtronic within thirty (30) days.

 

6.2                               Program Support Fee.

 

(a)                                 Subject to Section 3.9, Medtronic will
submit reasonably detailed invoices to UT within thirty (30) days of the end of
each Medtronic fiscal quarter for all activities and expenses incurred during
that quarter by Medtronic, including all work under the below and any additional
work agreed upon in writing by the Parties (the “Program Support Fee”):

 

23

--------------------------------------------------------------------------------



 

1)             direct and indirect costs relating to the ISR TFEs and for
Medtronic’s services provided under the Annual Field Support Plan;

 

2)             all direct and indirect costs relating to Medtronic’s performance
of and services provided under the Medtronic Training;

 

3)             all direct and indirect costs relating to Medtronic’s performance
of Program Maintenance;

 

4)             any costs relating to Configuration Management, including but not
limited to Medtronic’s costs related to testing and/or regulatory filings for
the ISR, System, or components of the System affected by Configuration
Management;

 

5)             direct and indirect costs relating to Medtronic’s performance of
and services provided relating to Reimbursement Support;

 

6)             direct and indirect costs relating to Medtronic’s performance of
and services provided relating to the Annual Marketing Plan

 

7)             direct and indirect costs relating to Medtronic’s performance of
and services provided relating to Technical Services; and

 

8)             all costs, fees, and expenses related to the Program Insurance
pursuant to Section 14.4.

 

(b)                                 Invoicing will be on a time and material
basis, where practical, and otherwise based on and subject to the applicable
Budget in accordance with Section 3.9.  UT shall pay such invoices within thirty
(30) days of the invoice date.

 

(c)                                  Medtronic shall have complete and exclusive
control over the contract terms, including setting price, entering contracts
for, and fulfilling orders for, and shall retain any and all proceeds from, the
sale of ISRs, Systems and Accessories.

 

(d)                                 UT shall have the right, with five (5)
Business Days’ prior written notice, to carry out an audit of the records of
Medtronic relating to its calculation of any Annual Inventory Fees, Patient
Management Fees and Program Support Fee, no more frequently than once per fiscal
year.  During Medtronic’s normal office hours, UT’s designated accountant shall
have access to Medtronic’s offices and the relevant records, files and books of
account as needed to verify the accuracy of the Annual Inventory Fees, Patient
Management Fees and Program Support Fees.  The accountant shall be required to
sign a suitable confidentiality agreement reasonably acceptable to Medtronic
prior to conducting such audit. Any such audit shall be at UT’s expense except
that if an overpayment error is found for any twelve-month period that exceeds
5% of the payment made to Medtronic for that period, then Medtronic will bear
the cost of such audit. The accountant shall share the results of its audit with
Medtronic. In the event the audit discovers (i) an overpayment by UT to
Medtronic, then Medtronic shall refund the amount of such overpayment to UT
within thirty (30) days, or (ii) an underpayment by UT to Medtronic, then UT
shall pay the amount of such underpayment to Medtronic within thirty (30) days.

 

24

--------------------------------------------------------------------------------



 

SECTION 7

Non-Compete

 

7.1                               UT will not develop (which shall be defined as
seeking or actively helping a Third Party in seeking Approval to commercialize)
or promote any implantable infusion pump and catheter system (other than the
ISR) for use with the Drug (or any other formulation or synthesis of the Drug)
for PAH Therapy in the Territory, for the Term of this Agreement.

 

7.2                               Medtronic will not develop (which shall be
defined as seeking or actively helping a Third Party in seeking regulatory
Approval to commercialize) or promote the ISR for use with any prostacyclin for
PAH Therapy (other than the Drug) in the Territory for the Term of this
Agreement.

 

7.3                               Notwithstanding the obligations of the Parties
in this Section 7, the Parties acknowledge that physicians are entitled to
prescribe prostacyclins other than the Drug, and to prescribe implantable
infusion pumps and catheter systems other than the ISR, for their patients in
their sole discretion, in which event neither Party will be in breach of its
obligations set forth in this Section 7, if it provides support or sells the
Drug or ISR to such physicians and patients, provided, however, that the selling
Party has not actively promoted such alternative to such physicians in violation
of the terms of this Section 7.

 

7.4                               The Parties acknowledge that nothing in this
Agreement will prevent Medtronic from developing products similar or identical
to the ISR, System or Accessories, not for use with the Drug (so long as those
other products are not used to deliver any PAH Therapy).

 

7.5                               This Section 7 shall be in addition to, and
shall not limit, the non-competition provisions of the Restated Development
Agreement related to countries of the Focus Territory outside the Territory.

 

SECTION 8

Confidentiality

 

8.1                               Definition.

 

“Confidential Information” shall mean any information or compilation of
information of one of the Parties (the “Disclosing Party”) which it discloses to
the other Party (the “Receiving Party”) that is not generally known to the
public, including trade secrets and know-how, whether disclosed or generated
during the Term of this Agreement, excluding information which:

 

(a)                                                    was already in the
possession of the Receiving Party prior to the Receiving Party’s receipt from
the Disclosing Party (provided that the Receiving Party is able to provide the
Disclosing Party with reasonable proof thereof);

 

(b)                                                    is or becomes known to
the public by reason of acts not attributable to the Receiving Party;

 

25

--------------------------------------------------------------------------------



 

(c)                                                     is or becomes available
to the Receiving Party from a source other than the Disclosing Party which
source has rightfully obtained such information and has no obligation of
non-disclosure or confidentiality (directly or indirectly) to the Disclosing
Party with respect thereto; or

 

(d)                                                    has been independently
developed by the Receiving Party without breach of this Agreement or use of any
Confidential Information of the Disclosing Party (provided that the Receiving
Party is able to provide the Disclosing Party with reasonable proof thereof if
requested).

 

Confidential Information may include confidential information being held by the
Disclosing Party for the benefit of a Third Party.  All Confidential Information
disclosed by one party to the other under this Agreement (whether that of the
Disclosing Party or a Third Party) must be in writing and bear a legend
“Proprietary”, “Confidential” or words of similar import or, if disclosed in any
manner other than in writing, shall be preceded by an oral statement indicating
that the information is proprietary or confidential, and shall be followed by
written summary of the information and confirmation that such information is
confidential by the Disclosing Party within thirty (30) days.

 

8.2                               Confidentiality Obligations.

 

With respect to any Confidential Information of a Party disclosed by it or its
Affiliates to the other Party during the term of this Agreement, such Receiving
Party agrees that such Confidential Information shall be maintained in
confidence by the Receiving Party and its Affiliates, shall be used only as
required to perform the activities contemplated by this Agreement and the Safety
Data Exchange Agreement, and that such Confidential Information shall not be
disclosed by the Receiving Party or its Affiliates to any Third Party who is not
a consultant or external auditor of, or an advisor to, the Receiving Party or
its Affiliates without the prior written consent of the Disclosing Party (except
as permitted or required for performance by the Receiving Party of its rights or
duties hereunder).  Notwithstanding the foregoing provisions of this Section
8.2, either Party may disclose Confidential Information of the other Party or
the terms of this Agreement if such Party reasonably determines, based on advice
from its legal counsel, that it is required to make such disclosure by
Applicable Law, regulation or legal process, including by the rules or
regulations of the FDA or United States Securities and Exchange Commission (the
“SEC”) or similar regulatory agency(ies) in a country other than the United
States or of any stock exchange, in which event such Party shall provide prior
notice of such intended disclosure to such other Party sufficiently in advance
to enable the other Party to seek confidential treatment or other protection for
the Confidential Information subject to such requirement unless the Disclosing
Party is prevented by law or regulation from providing such advance notice,
shall disclose only such Confidential Information of such other Party as such
Disclosing Party reasonably determines is required to be disclosed, and shall
seek confidential treatment of any terms of this Agreement that the Disclosing
Party considers particularly sensitive, including the Commission terms of this
Agreement, from the SEC, similar regulatory agencies in countries other than the
United States, or any stock exchange.

 

26

--------------------------------------------------------------------------------



 

8.3                               Disclosures to Employees, Consultants and
Advisors.

 

The Receiving Party agrees that it and its Affiliates shall provide Confidential
Information received from the Disclosing Party only to the Receiving Party’s
respective employees, consultants and advisors, and to the employees, external
auditors, consultants and advisors of the Receiving Party’s Affiliates, who have
a need to know such Confidential Information, provided that each Party shall
remain responsible for any failure by its and its Affiliates’ respective
employees, consultants and advisors to treat such information and materials as
required under this Section 8.

 

8.4                               Term.

 

All confidentiality and limited use obligations imposed under this Section 8
shall expire three (3) years after the expiration or termination of this
Agreement provided, however that a Party’s obligation to protect any
Confidential Information that the Disclosing Party has identified as a trade
secret under Applicable Law shall continue as long as such Confidential
Information remains a trade secret under Applicable Law.

 

8.5                               Agreement Terms; Public Announcement.

 

Except as otherwise permitted by this Agreement, neither party will disclose to
any Third Party the terms of this Agreement or the transactions contemplated
hereby, nor issue any press release or public announcement regarding the
existence of this Agreement or any provisions hereof or the transactions
contemplated hereby, without the other Party’s prior written consent; provided
that either Party is permitted to disclose the existence of this Agreement and
its contents in any filings if such Party reasonably determines, based on advice
from its legal counsel, that it is required to make such disclosure in such
filings by Applicable Law, regulation or legal process, including by the rules
or regulations of the FDA or SEC or similar regulatory agency(ies) in a country
other than the United States or of any stock exchange, in which event such Party
shall provide prior notice of such intended disclosure to such other Party
sufficiently in advance to enable the other Party to seek confidential treatment
or other protection for the Confidential Information subject to such
requirement, or to prepare a statement related to such disclosure, unless the
Disclosing Party is prevented by law or regulation from providing such advance
notice, shall disclose only such Confidential Information of such other Party as
such Disclosing Party reasonably determines is required to be disclosed, and
shall consider in good faith any request to seek confidential treatment of any
terms of this Agreement that the Disclosing Party considers particularly
sensitive, including the Commission terms of this Agreement, from the SEC,
similar regulatory agencies in countries other than the United States, or any
stock exchange.  To facilitate compliance with this section, the Parties agree
to implement the Communication Plan as set forth in Schedule E, which may be
modified in writing by mutual agreement of the Parties from time to time.

 

27

--------------------------------------------------------------------------------



 

SECTION 9

ISR and Drug Warranties

 

9.1                               (a)                                 Medtronic
extends customers who purchase the ISR a warranty in terms identical to the
applicable warranty enclosed and delivered with components of the System.  This
is the only warranty covering the ISR.  Medtronic will provide a copy of the
warranty with each ISR sold hereunder to which a warranty applies.  No agent,
employee or representative of UT has any authority to bind Medtronic to any
additional affirmation, representation, warranty or condition concerning the
ISR, Accessories, or the System.

 

(b)                                             UT extends its direct customers
(i.e., wholesalers and distributors) who purchase the Drug a warranty in
accordance with its contract with such direct customers.  This is the only
warranty covering the Drug.  UT will provide a copy of the warranty for the Drug
sold hereunder to Medtronic upon request.  No agent, employee or representative
of Medtronic has any authority to bind UT to any affirmation, representation,
warranty or condition concerning the Drug.

 

SECTION 10

Compliance

 

10.1                        Each Party agrees to comply with all Applicable Laws
in performing its obligations under this Agreement.  Medtronic will comply with
all Applicable Laws related to the sale, manufacturing, distribution and
pricing, including pricing transparency, of the ISR in the Territory, and UT
will comply with all Applicable Laws related to the sale, manufacturing,
distribution and pricing, including pricing transparency, of the Drug in the
Territory.  Each Party will be responsible for following its own policies
regarding compliance, Anti-Corruption Laws, relationships with Healthcare
Providers, fraud and abuse compliance, anti-kickback compliance and transparency
reporting, and each Party will comply with their own business conduct standards
and code of conduct.

 

10.2                        Each party agrees that all materials created
pursuant to this Agreement, including specifically all training materials and
Marketing Materials, will be consistent with the Applicable Law, including
Approvals and all FDA-Approved Drug and ISR labeling.

 

10.3                        Government Watch List.  Each Party represents that
it is not included in or listed: (i) on the List of Excluded
Individuals/Entities maintained by the HHS Office of Inspector General pursuant
to 42 U.S.C. Sections 1320a-7, 13955ccc, 1320c-5 and regulations promulgated
thereunder, which, as of the Effective Date, can be searched at the internet
website http://exclusions.oig.hhs.gov/; (ii) on the Excluded Parties List System
maintained by the United States General Services Administration which, as of the
Effective Date, can be searched at the internet website www.sam.gov; or (iii) as
a Specially Designated National or Blocked Person on the U.S Treasury’s Office
of Foreign Assets Control list of Specially Designated Nationals and Blocked
Persons which, as of the Effective Date, is located at the internet web site
http://www.ustreas.gov/offices/enforcement/ofac/sdn/.  Each Party will provide
to the other Party prompt written notice at any time such Party is included in
or listed on any of the foregoing lists.

 

28

--------------------------------------------------------------------------------



 

10.4                        Notifications.  Each Party shall promptly notify the
other Party upon becoming aware of any breach or violation of Applicable Law or
the requirements of this Agreement by such Party, its members of its sales force
or any other employee in connection with performing activities under this
Agreement.  Each Party shall (to the extent allowed under Applicable Law) notify
the other Party in writing immediately if any Third Party (including any
Governmental Authority) alleges that either Party’s activities with respect to
either the ISR or the Drug for use with the ISR are not in compliance with
Applicable Law.  In the event of any conflict between the Safety Data Exchange
Agreement and this Section 10.4, the Safety Data Exchange Agreement shall
prevail.

 

10.5                        Cooperation.  Each Party shall, and shall cause its
applicable sales force representatives and other employees performing activities
under this Agreement to, cooperate with the other Party and its applicable sales
force representatives and other employees performing activities under this
Agreement in connection with any reasonable litigation preservation notice and
in the conduct of any investigation of potential, alleged or identified
violations of Applicable Law or the requirements of this Agreement, and shall
furnish such records, information and testimony as may be reasonably requested
in connection therewith.  Such cooperation shall include access during normal
business hours afforded to the investigating Party to, and reasonable retention
by the cooperating Party of, records and information that are reasonably
relevant to such investigation and making sales force representatives and other
employees and agents available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.

 

10.6                        Sunshine Act and Transparency.  Any physician
licensed to practice in the United States and any U.S. teaching hospital is a
“Covered Recipient.”  A “Payment or Transfer of Value” is any payment or
transfer of value as defined in the U.S. Physician Payment Sunshine Act (42 USC
1320(e)(10)), and implementing regulations (42 CFR 403.900 et seq.)
(collectively, “Federal Transparency Requirements”), and includes compensation,
reimbursement for expenses, meals, travel, medical journal reprints, study
supplies and medical writing and publications assistance.  As applicable, each
Party acknowledges and agrees that any direct or indirect Payments or Transfers
of Value to Covered Recipients are subject to transparency reporting
requirements under the Federal Transparency Requirements and any similar state
laws and regulations, including a party’s disclosure on its website.

 

Each Party shall be responsible for reporting any Payment or Transfer of Value
made by such Party to any Covered Recipient in accordance with Applicable Law. 
No Party will make any Payment or Transfer of Value to any Covered Recipient on
behalf of the other Party.

 

Documentation concerning Payments or Transfers of Value to a Covered Recipient
must be retained by each Party in accordance with each Party’s retention
policies and Applicable Law.

 

SECTION 11

Trademarks

 

11.                               Rights.  Medtronic grants UT no rights under
any patents, Marks or other words or symbols identifying the ISR, Accessories or
System, related services or Medtronic’s business, except solely

 

29

--------------------------------------------------------------------------------



 

to the extent necessary or useful (i) to utilize the Joint Marketing Materials
and Medtronic’s Individual Marketing Materials, and (ii) as are required for UT
to perform the activities contemplated by this Agreement.  UT grants Medtronic
no rights under any patents, Marks or other words or symbols identifying the
Drug or UT’s business, except solely to the extent (i) to utilize the Joint
Marketing Materials and UT’s Individual Marketing Materials, and (ii) as are
required for Medtronic to perform the activities contemplated by this Agreement.
The Parties agree and acknowledge that the Marks “ISR”, “IMPLANTABLE SYSTEM FOR
REMODULIN”, “IMPLANTABLE SYSTEM FOR REMODULIN (TREPROSTINIL)” and associated
logos are owned by UT.

 

SECTION 12

Term and Termination; Suspension

 

12.1                        Term.  This Agreement shall become binding and
enforceable on the Effective Date and, unless earlier terminated in accordance
with Section 12.2, shall continue in force for five (5) years from the date of
Launch (the “Initial Term”).  Thereafter, this Agreement shall be renewed on an
annual basis only by written agreement of the Parties at least 90 days prior to
the expiration of the Agreement.

 

12.2                        Termination.  This Agreement may be terminated as
follows:

 

a)             After the Initial Term, either Party may terminate this Agreement
without cause at any time upon 180 days written notice.

 

b)             During the Initial Term, Medtronic may terminate this Agreement
upon 180 days written notice if Medtronic discontinues operations of its drug
delivery business, which it may do in its sole and absolute discretion.

 

c)              Either Party may terminate this Agreement by giving notice in
writing to the other Party in the event the other Party is in material breach of
any material obligation, representation, warranty, or covenant of this Agreement
and, if such breach is curable, shall have failed to cure such breach within
sixty (60) days after delivery to the breaching Party of written notice
describing such breach;

 

d)             Either Party may terminate this Agreement by giving notice in
writing to the other Party if the other Party has been in material breach of a
material term or condition of this Agreement on three or more occasions within
any six (6) month period, whether or not such breaches were cured within the
cure period provided in Section 12.2(c);

 

e)              Either Party may terminate this Agreement at any time by giving
notice in writing to the other Party, which notice shall be effective upon
dispatch, should the other Party file a petition of any type as to its
bankruptcy, be declared bankrupt, become insolvent, make an assignment for the
benefit of creditors, go into liquidation or receivership;

 

30

--------------------------------------------------------------------------------

 

f)               In the event of a Force Majeure event that frustrates the
purpose of this Agreement and continues for at least one hundred eighty (180)
days, either Party may terminate this Agreement by giving at least ninety (90)
days’ notice in writing to the other Party;

 

g)              Either Party may terminate this Agreement at any time and
immediately upon delivery of written notice to the other Party, (a) due to
safety concerns, (b) as required by its quality system, (c) to comply with any
regulatory authority’s request to terminate or withdraw the use of the ISR or
any Approval, (d) if, prior to Launch, either Party is unable or unlikely able,
without efforts or costs beyond those required to use Commercially Reasonable
Efforts, to satisfy any condition of Approval (including the conditions of the
PMA), or (e) if required to undertake significant remediation efforts to retain
any Approval after the date of Launch, in each case as determined in the sole
and absolute discretion of the Party terminating the Agreement.

 

h)             Medtronic may terminate this Agreement upon written notice to UT
if unbudgeted remediation costs incurred by Medtronic relating to unforeseen
quality-related issues exceed the greater of (a) $400,000; or (b) 10% of the Fee
revenue received by Medtronic for the immediately prior calendar year, unless,
in either case, UT agrees in writing to reimburse Medtronic for such costs, and
such reimbursement occurs within ninety (90) days of Medtronic’s written notice
of such costs.

 

i)                 Either Party may terminate this Agreement if the other Party
is in material breach of the Safety Data Exchange Agreement.

 

12.3    Survival; Effect.

 

a)             Patient Management Fee.  Following expiration of the Agreement,
or if this Agreement is terminated for any reason by either Party, UT shall pay
to Medtronic within thirty (30) days of receipt of a reasonably detailed invoice
(such invoice to be submitted by Medtronic no later than thirty (30) days
following the effective date of such expiration or termination), the following:

 

i)                 costs incurred prior to the date of termination that are
subject to reimbursement in accordance with this Agreement (including the Budget
and the Timeline); and

 

ii)              costs that were committed to prior to receipt of notice of
termination and which cannot be cancelled, and which are subject to
reimbursement in accordance with this Agreement (including the Budget and the
Timeline); and

 

iii)           upon the date of termination or expiration of this Agreement, and
on each one-year anniversary thereafter (each a “Payment Date”), Medtronic will
charge to UT the following amounts (the “Patient Management Fee”) so long as any
patients receive the Drug via the ISR as of the Payment Date (provided, however,
that no Patient Management Fee shall be due in the event this Agreement is
terminated prior to Launch):

 

31

--------------------------------------------------------------------------------



 

(1)         an annual fixed amount equal to $1,400,000 (the “Annual Fixed
Amount”), which amount shall be adjusted upward annually on each anniversary of
the Effective Date by the annual consumer price index published by the U.S.
Department of Labor’s Bureau of Labor Statistics (the “Inflation Rate”); and

 

(2)         an annual variable amount based on the number of patients who have
an ISR based on the following formula:  (X/100)(Y) where X is the total number
of patients who have an ISR and Y is the annual variable amount (the “Annual
Variable Amount”).  The Annual Variable Amount is $160,000.00, which amount
shall be adjusted upward annually on each anniversary of the Effective Date by
the Inflation Rate.

 

b)             Each Party will use commercially reasonable efforts to mitigate
any costs in (i) and (ii) above following receipt of a notice of termination.

 

c)              UT’s obligation to pay the amounts described in Section a) iii)
above do not apply, however, solely in the event that Medtronic terminates this
Agreement because it is discontinuing operations of its drug delivery business.

 

d)             Ongoing Fee Obligation

 

i)                 Upon expiration or earlier termination of the Agreement, and
unless as terminated below, UT shall pay to Medtronic the Patient Management Fee
so long any patients receive the Drug via the ISR.

 

ii)              Notwithstanding the foregoing, UT’s is not obligated to pay
Medtronic the Patient Management Fee in the event:

 

(1)         Medtronic terminates this Agreement because it has discontinued
operations of its drug delivery business;

 

(2)         UT terminates this Agreement due to a material ISR supply shortage;

 

(3)         UT terminates this Agreement due to Medtronic’s breach of agreement;

 

(4)         UT or Medtronic terminates this Agreement (a) due to material safety
concerns, (b) as required by its quality system, or (c) to comply with any
regulatory authority’s request to terminate or withdraw the use of the ISR; or

 

(5)         This Agreement is terminated prior to Launch.

 

e)              UT’s auditing rights in Section 6.2.4 shall also apply to the
Patient Management Fees.

 

f)               Expiration or termination of this Agreement shall not relieve
the Parties of any obligation accruing prior to such expiration or termination,
and the following provisions shall survive the expiration or termination of this
Agreement: Section 1 (Definitions, as necessary for the interpretation of other
surviving provisions); all payments of UT under Section 2.3 (Inventory
Management); Sections 4.1 through 4.5 (Adverse Events,

 

32

--------------------------------------------------------------------------------



 

Complaints and Recalls); Section 5 (Business Ethics); Sections 6.1(b), 6.1(c)
and 6.2(d) (Records; Audits); Section 8 (Confidential Information); Section 10
(Compliance); Section 12 (Term and Termination; Suspension); Section 13
(Representations and Warranties); Section 14 (Limitation of Damages;
Indemnities, and Insurance); Section 15 (Miscellaneous).

 

g)              In the event of a termination of this Agreement, the Restated
Development Agreement shall also terminate. UT shall have no further obligations
under the Restated Development Agreement in the event this Agreement is
terminated (1) by Medtronic because it is discontinuing operations of its drug
delivery business; or (2) by UT for Medtronic’s breach of this Agreement.

 

12.4                        Excused Performance.

 

a)             If a Party is prevented from performing its obligations hereunder
as a result of a strike, riot, war, invasion, act of God, government, fire,
explosion, flood, act of government agency or instrumentality, judicial action,
or similar event or condition, in each case which is outside the reasonable
control of such Party and which did not exist and was not reasonably foreseeable
as of the Effective Date (a “Force Majeure”), such Party’s performance hereunder
will be temporarily excused, only by the degree affected and after reasonable
efforts by the Party to avoid being so affected; provided, that such Party
delivers to the other Party written notice promptly upon learning of such event
or condition, which notice shall include a detailed description of the event or
condition and the anticipated effect on such Party’s ability to perform its
obligations hereunder.

 

b)             Upon giving notice to the other Party, a Party affected by a
Force Majeure shall be excused from the performance of its obligations under
this Agreement, except for the obligation to pay any amounts due and owing
hereunder, but only to the extent and only for the period that its performance
of such obligations is prevented by such Force Majeure.

 

c)              During the period that the performance by one of the Parties of
its obligations under this Agreement has been suspended by reason of an event of
Force Majeure, the other Party may likewise suspend the performance of all or
part of its obligations hereunder to the extent that such suspension is
commercially reasonable.

 

SECTION 13

Representations and Warranties

 

13.1                        Medtronic Warranties.  In addition to Medtronic’s
representations and warranties contained elsewhere in this Agreement, Medtronic
represents and warrants to UT as follows:

 

a)             Medtronic has full corporate right and authority to enter into
and perform this Agreement.  Medtronic is not a party to any agreement which
conflicts with the terms of this Agreement and will not become a party to any
such agreement during the Term of this

 

33

--------------------------------------------------------------------------------



 

Agreement.  There are no liens on Medtronic’s property or contract rights that
restrict or prohibit the rights granted by Medtronic hereunder, and Medtronic
has obtained all necessary written consents from all Third Party lenders or lien
holders.

 

b)             This Agreement has been duly authorized, executed and delivered
by Medtronic and, assuming the due and valid authorization, execution and
delivery of this Agreement by UT, this Agreement constitutes the legal, valid
and binding obligation of Medtronic, enforceable against it in accordance with
its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting or relating to
creditors’ rights generally, general equitable principles and the discretion of
courts in granting equitable remedies (as so limited, the “Bankruptcy and Equity
Exceptions”).

 

c)              All acts and omissions of Medtronic will comply with the
obligations of Medtronic set forth in the Schedules to this Agreement, and the
Approvals applicable to the ISR.

 

13.2                        UT Warranties.  In addition to UT’s representations
and warranties contained elsewhere in this Agreement, UT represents and warrants
to Medtronic as follows:

 

a)             UT has full corporate right and authority to enter into and
perform this Agreement.  UT is not a party to any agreement which conflicts with
the terms of this Agreement and will not become a party to any such agreement
during the Term of this Agreement.  There are no liens on UT’s property or
contract rights that restrict or prohibit the rights granted by UT hereunder,
and UT has obtained all necessary written consents from all Third Party lenders
or lien holders.

 

b)             This Agreement has been duly authorized, executed and delivered
by UT and, assuming the due and valid authorization, execution and delivery of
this Agreement by Medtronic, this Agreement constitutes the legal, valid and
binding obligation of UT, enforceable against it in accordance with its terms,
except as the same may be limited by the Bankruptcy and Equity Exceptions.

 

c)              All acts and omissions of UT will comply with the obligations of
UT set forth in the Schedules to this Agreement, and the Approvals applicable to
the Drug.

 

13.3                        EXCEPT AS IS EXPRESSLY PROVIDED IN THE WARRANTY
APPLICABLE TO AN ISR, MEDTRONIC EXPRESSLY DISCLAIMS TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW ANY REPRESENTATION, WARRANTY OR CONDITION OF
ANY KIND, EXPRESS OR IMPLIED, WHETHER AS TO MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR ANY OTHER MATTER.  THE REMEDIES SET FORTH IN SUCH WARRANTY
ARE THE ONLY REMEDIES AVAILABLE TO ANY PERSON FOR BREACH OF REPRESENTATION,
WARRANTY OR CONDITION.  EXCEPT WITH RESPECT TO SECTION 8 (CONFIDENTIALITY),
MEDTRONIC SHALL HAVE NO LIABILITY TO ANY PERSON FOR INCIDENTAL, SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY DESCRIPTION, WHETHER ARISING
OUT OF WARRANTY, OTHER

 

34

--------------------------------------------------------------------------------



 

CONTRACT, TORT OR OTHERWISE, EVEN IF MEDTRONIC HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

13.4                        EXCEPT AS IS EXPRESSLY PROVIDED IN THE WARRANTY
APPLICABLE TO THE DRUG, UT EXPRESSLY DISCLAIMS TO THE FULLEST EXTENT PERMISSIBLE
UNDER APPLICABLE LAW ANY REPRESENTATION, WARRANTY OR CONDITION OF ANY KIND,
EXPRESS OR IMPLIED, WHETHER AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR ANY OTHER MATTER.  THE REMEDIES SET FORTH IN SUCH WARRANTY ARE THE
ONLY REMEDIES AVAILABLE TO ANY PERSON FOR BREACH OF REPRESENTATION, WARRANTY OR
CONDITION.  EXCEPT WITH RESPECT TO SECTION 8 (CONFIDENTIALITY), UT SHALL HAVE NO
LIABILITY TO ANY PERSON FOR INCIDENTAL, SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES OF ANY DESCRIPTION, WHETHER ARISING OUT OF WARRANTY, OTHER
CONTRACT, TORT OR OTHERWISE, EVEN IF UT HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

 

SECTION 14

Limitation of Damages; Indemnities, and Insurance

 

14.1  Indemnity Obligations

 

14.1.1              Medtronic Indemnity.  Subject to the Annual Cap and
Aggregate Cap described below, Medtronic shall fully indemnify and hold harmless
UT against any and all losses, fees (including reasonable attorneys’ fees), or
costs (collectively, “Losses”) in connection with third party claims arising
from (a) failure of the ISR device to comply with its FDA-approved
specifications or an adverse event that is allegedly caused by ISR device
failure (“Medtronic Claims”); (b) Medtronic’s breach of this Agreement; (c)
Medtronic’s violation of Applicable Law; and (d) Medtronic’s intentional,
willful or wanton acts.

 

Notwithstanding the foregoing, Medtronic shall not be responsible to indemnify
and hold UT harmless for any Loss to the extent arising from UT’s breach of this
Agreement, violation of Applicable Law, or intentional, willful or wanton acts.

 

14.1.2  UT Indemnity.  UT agrees to fully indemnify and hold harmless Medtronic
against any and all Losses in connection with third party claims arising from
the marketing, sale, or use of the ISR, including but not limited to claims
alleging Losses arising from (a) the Drug, including in connection with the
marketing, sale, or use of the Drug; (b) ISR sales and field support, ISR TFEs,
Medtronic Training, Medtronic Program Maintenance, and Reimbursement Support;
(c) Medtronic Claims to the extent Losses exceed either the Annual Cap or the
Aggregate Cap; (d) UT’s breach of this Agreement; (e) UT’s violation of
Applicable Law; and (f) UT’s intentional, willful or wanton acts (collectively,
“UT Claims”).

 

Notwithstanding the foregoing, UT shall not be responsible to indemnify and hold
Medtronic harmless for any Loss to the extent arising from Medtronic’s (a)
criminal acts; (b) intentional, willful or wanton acts; or (c) violations of
Applicable Laws that are not Product Liability Laws.  “Product Liability Laws”
means any law, whether statutory or common law, from any

 

35

--------------------------------------------------------------------------------



 

jurisdiction, allegedly or actually violated by Medtronic, as alleged by any
third party against Medtronic and/or UT, in connection with any claim brought
for any alleged failure and/or defect in the ISR, whether based in strict
liability, negligence or otherwise, including but not limited to claims for
manufacturing defect, design defect, defective or insufficient labeling and/or
warnings, breach of express and/or implied warranty, and general negligence. In
addition, UT shall not be responsible to indemnify Medtronic for fines,
penalties or settlement amounts to regulatory or government entities, or legal
expenses associated therewith, arising from actual or alleged violations of
Applicable Law by Medtronic, or any costs relating to responding to any
investigations or subpoenas by governmental/regulatory entities into potential
violations of applicable law (in each case excluding such amounts to the extent
paid to any individual plaintiff/claimant in connection with any actual or
alleged violation of any Product Liability Law) (collectively, “Government
Claims”).

 

14.2                        Third Party Claims.

 

“Medtronic-controlled Claims” mean all third-party claims, whether filed against
Medtronic and /or UT: (i) that are subject to the Program Insurance (or for
which a dispute exists as to whether coverage exists under the Program
Insurance); (ii) that allege failure or any deficiency in the ISR, (iii) that
relate in any manner to any Medtronic employees or services; (iv) are subject to
any indemnification obligation of Medtronic; or (v) for which Medtronic may
otherwise have liability.  “UT-controlled Claims” means all third-party claims
related to the activities contemplated by this Agreement that are not
Medtronic-controlled Claims.

 

Medtronic will have control over the defense and resolution of all
Medtronic-controlled Claims, and UT will have control over the defense and
resolution of all UT-controlled Claims.  The non-controlling party may
participate in and monitor such defense with counsel of its own choosing at its
own expense. In the event a Medtronic-controlled Claim is subject to
indemnification by UT that is not fully satisfied by the Program Insurance, the
following shall apply:

 

·                  Medtronic shall not settle the Claim without UT’s consent,
which shall not be unreasonably withheld, conditioned or delayed;

 

·                  In the event UT requests Medtronic to settle the Claim,
Medtronic shall cooperate with UT’s request so long as the proposed settlement
does not adversely affect the ISR or Medtronic’s drug delivery business, or
impose injunctive relief against Medtronic;

 

·                  Medtronic’s retention of counsel shall be subject to UT’s
consent, which shall not be unreasonably withheld, conditioned or delayed, and
Medtronic shall provide UT with regular updates on the litigation, including
providing UT an opportunity to review and comments on all briefing for
dispositive motions in advance of filing to the extent reasonably practicable,
and Medtronic shall consider UT’s comments in good faith; and

 

·                  Any decision to appeal (or not appeal) shall be made by
Medtronic in consultation with UT, taking into account UT’s input in good faith.

 

All Losses associated with the control or defense (including attorneys’ fees) of
any Medtronic-controlled Claim will be paid by Medtronic, subject to the Annual
Cap and Aggregate Cap, and

 

36

--------------------------------------------------------------------------------



 

UT’s obligation to indemnify Medtronic for any UT Claims.  If and when such
Losses exceed either the Annual Cap or the Aggregate Cap (as applicable) or if
Losses are related to UT Claims, UT shall fully reimburse Medtronic for all such
Losses within forty-five (45) days of notice provided by Medtronic detailing
such Losses.  Alternatively, Medtronic may direct UT to directly pay such
Losses.

 

All Losses associated with the control or defense (including attorneys’ fees) of
any UT-controlled Claim will be paid by UT, subject to Medtronic’s obligation to
indemnify UT for any Medtronic Claims.  If the Losses are related to Medtronic
Claims, Medtronic shall fully reimburse UT for all such Losses within forty-five
(45) days of notice provided by UT detailing such Losses to the extent such
Losses are below the Annual Cap and Aggregate cap.  Alternatively, UT may direct
Medtronic to directly pay such Losses, subject to the Annual Cap and Aggregate
Cap.

 

The Parties agree that the settlement of any third-party claim (whether
Medtronic-controlled Claim or UT-controlled Claim) will include a full release
of UT and Medtronic with respect to such third-party claim.

 

The indemnification obligations by Medtronic and UT as set forth in the
preceding paragraphs shall continue to apply regardless of whether Program
Insurance (as defined below) is in effect, covers, or has paid out on any
particular claim or amounts owed. To the extent that the Program Insurance (as
defined below) covers and pays on any Medtronic Claim or UT Claim, the insurance
proceeds will be paid out according to the terms set forth Section 14.4 below.

 

14.3  Medtronic Liability Cap.

 

Medtronic’s total liability for any and all liabilities under, in connection
with, or as a result of the Agreement, the Program Insurance and the
transactions contemplated thereby, whether for direct claims by UT or any third
party claims, whether for a Medtronic-controlled Claim or UT-controlled Claim,
shall not exceed in any event:

 

A)           The lesser of Two Million Dollars ($2,000,000.00) or twenty percent
(20%) of the Fee revenue received by Medtronic for the immediately prior per
calendar year (the “Annual Cap”); provided that the Annual Cap for calendar year
2018 and 2019 will be $2,000,000; or

 

B)           Ten Million Dollars ($10,000,000.00) in the aggregate (the
“Aggregate Cap”).

 

The Aggregate Cap and Annual Cap shall not limit Medtronic’s liability for (a)
Medtronic’s intentional, willful or wanton acts; (b) criminal acts; (c)
violations of Applicable Laws that are not Product Liability Laws; or (d)
Governmental Claims.

 

14.4  Insurance.

 

No later than the date of Launch, UT will include Medtronic as an additional
insured on its insurance to cover products liability claims arising from the
marketing, sale or use of the Drug, and will maintain such insurance thereafter.

 

37

--------------------------------------------------------------------------------



 

Prior to Launch, the Parties shall procure and maintain insurance to cover
products liability claims arising from the marketing, sale or use of the ISR
(the “Program Insurance”); provided that UT shall pay all fees and expenses
related to the Program Insurance as set forth below to obtain and maintain the
Program Insurance. The insurer, policy terms, policy deductible or self-insured
retention, and policy limits shall all be mutually agreed upon between Medtronic
and UT. The parties agree that the minimum Program Insurance coverage will be
$20 million per claim and $20 million in annual aggregate, with a self-insured
retention of $2 million in annual aggregate.  Such amount may be updated as
agreed upon in writing by the Parties from time to time.

 

The Program Insurance will designate Medtronic as the first named insured, with
UT included by endorsement as a named insured, and UT shall reimburse Medtronic
for all costs and premiums associated with the Program Insurance and collecting
any amounts owed to Medtronic thereunder, including reasonable attorneys’ fees.
UT will reimburse Medtronic for any Medtronic costs associated with obtaining
and managing the Program Insurance and submitting and obtaining coverage for
claims.

 

Any Losses paid by Medtronic in connection with a Medtronic Claim that is
subject to coverage under the Program Insurance shall be paid directly towards
costs to satisfy the self-insured retention amount up to the Aggregate Cap or
Annual Cap.  Any excess amounts required to be paid to satisfy the self-insured
retention amount with respect to such Medtronic Claim shall be paid by UT.

 

If any Losses are owed to a third party in excess of the Annual Cap and
Aggregate Cap and relate to a Medtronic Claim required to be indemnified by UT
or relate to a UT Claim, UT shall pay such Losses to the extent the Program
Insurance does not make such payments directly.

 

If and when any Party receives any insurance proceeds directly from the Program
Insurance, such payouts will be used to maintain the allocation of liability and
Losses set forth in this Agreement to ensure that Medtronic shall pay or incur
no Losses in excess of the Annual Cap or Aggregate Cap.  Medtronic shall pay the
Program Insurance payout to UT within thirty (30) days of Medtronic receiving
any payout, less (i) amounts owed by UT to Medtronic under the Agreement at the
time of such payment, and (ii) the amount of Losses Medtronic has incurred in
excess of the Annual Cap or Aggregate Cap.

 

In the event a Party receives notice of any claim (including any written demand
or lawsuit) for which it will seek indemnification from the other Party or such
claims may be covered by the Program Insurance, the Party receiving notice of
such claim shall provide written notice to the other Party within five (5)
Business Days of receipt and notify the Program Insurer immediately in
accordance with the notice requirements of the Program Insurance.

 

The claim submission process to obtain any insurance proceeds from the Program
Insurance shall be controlled by the Party permitted to control such claim under
Section 14.3 (the “Controlling Party”), in accordance with and subject to the
conditions set forth in such Section.  The Controlling Party agrees to use
reasonable efforts to keep the other Party reasonably updated

 

38

--------------------------------------------------------------------------------



 

as to the status of the claims submission, handling and coverage process, and
will provide the other Party the opportunity to provide reasonable input.  Any
costs and/or fees incurred by Medtronic in submitting a claim, responding to the
Program Insurer or otherwise obtaining coverage for a UT Claim, shall be fully
reimbursed by UT within forty-five (45) days of notice provided by Medtronic
detailing such costs and/or fees.

 

SECTION 15

Miscellaneous

 

15.1                        Assignment.  Neither Party shall have the right to
assign or otherwise transfer its rights and obligations under this Agreement
(whether by merger, share exchange, combination or consolidation of any type,
operation of law, purchase or otherwise) except with the prior written consent
of the other Party, except that either Party may assign this Agreement to any
Affiliate solely for internal restructuring purposes, in which case the Party
assigning its rights or obligations shall notify the other Party as soon as
practicable but at least within thirty (30) days of such assignment and the new
legal entity of that Party.  Any prohibited assignment shall be null and void.

 

15.2                        Notices.

 

All notices to a Party required or permitted hereunder shall be in writing and
shall be delivered personally or by facsimile (receipt confirmed) to an
executive officer of such Party or shall be sent by a reputable express delivery
service or by certified mail, postage prepaid with return receipt requested,
addressed as follows:

 

If to UT, to:

 

United Therapeutics Corporation
1110 Spring Street
Silver Spring, Maryland 20910
Attention: Martine Rothblatt, Ph.D., CEO
Facsimile:  301-608-9291

 

With copies to:

 

United Therapeutics Corporation
55 T.W. Alexander Drive
Research Triangle Park, NC 27709
Attention: Michael Benkowitz, President and Chief Operating Officer

 

United Therapeutics Corporation
1735 Connecticut Avenue, N.W.
Washington, D.C.  20009
Attention: Paul A. Mahon, General Counsel
Fax Number:  (202) 483-4006

 

39

--------------------------------------------------------------------------------



 

If to Medtronic, to:

 

Medtronic, Inc.

8200 Coral Sea Street, NE

Mounds View, MN 55112

Attention:  David M. Steinhaus, M.D., Vice President and General Manager, Heart
Failure

FAX:   (651) 367-8113

 

with a copy to:

 

Medtronic, Inc.

710 Medtronic Pkwy NE,

Minneapolis, MN 55432

Attention:  Mike Coyle, Executive Vice President and President, CVG

FAX:   651-367-0412

 

Any Party may change the above-specified recipient and/or mailing address by
notice to all other Parties given in the manner herein prescribed.  All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally, by courier or by facsimile) or on the day shown on the
return receipt (if delivered by mail).

 

15.3                        Waiver, Discharge, Amendment, Etc.

 

The failure of any Party hereto to enforce at any time any of the provisions of
this Agreement shall not, absent an express written waiver signed by the Party
making such waiver specifying the provision being waived, be construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of the Party thereafter to enforce
each and every such provision.  No waiver of any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.  This Agreement may be
amended by UT and Medtronic, by mutual agreement and any amendment to this
Agreement shall be in writing and signed by UT and Medtronic.

 

15.4                        Relationship.

 

Nothing contained in this Agreement shall be deemed to create a joint venture,
partnership, agency or similar endeavor between the Parties hereto.  Each Party
shall act solely as an independent contractor and neither Party shall have any
power or authority to direct or indirectly bind or act on behalf of the other. 
No provision of this Agreement is intended to create, nor shall any such
provision create, any fiduciary duty on the part of either Party for the benefit
of the other, and no such provision shall be construed so as to require either
Party to expend either funds or efforts or commit resources in excess of those
explicitly contemplated by this Agreement.

 

15.5                        Governing Law.

 

The formation, legality, validity, enforcement, interpretation and performance
of this Agreement shall be governed and construed according to the laws of the
State of Minnesota, without giving effect to principles of conflict of laws.

 

40

--------------------------------------------------------------------------------



 

15.6                        Complete Agreement.

 

The Schedules to this Agreement are hereby incorporated by reference into this
Agreement.  This Agreement, including Exhibits and Schedules hereto, constitutes
the entire agreement between UT and Medtronic with respect to the
Commercialization and supersedes any prior agreements or understandings between
the Parties, provided however this Agreement will not supersede the Amended and
Restated Development Agreement, Safety Data Exchange Agreement and
Pharmacovigilance Agreement.  Notwithstanding any other provision in this
Agreement, in the event of a conflict between any Parties’ obligations and the
Parties’ internal policies, the Parties’ internal policies shall control.

 

15.7                        Titles and Headings; Construction.

 

The titles and headings to sections herein are inserted for the convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.  This Agreement shall be construed without
regard to any presumption or other rule requiring construction hereof against
the Party causing this Agreement to be drafted.

 

15.8                        Severability.

 

If any provision contained or referred to in this Agreement shall be determined
to be legally invalid or unenforceable, such provision shall be ineffective to
the extent of such invalidity or unenforceability without affecting the
remaining provisions of this Agreement which shall continue to be valid and
enforceable to the fullest extent permitted by law.

 

15.9                        Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be considered one and the same agreement.  Copies of this Agreement with
signatures transmitted by facsimile or electronic transmission shall be deemed
to be original signed versions of this Agreement.

 

15.10                 Benefit.

 

Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Parties hereto or their respective successors or assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

15.11                 Execution of Further Documents.

 

Each Party agrees to execute and deliver without further consideration any
further applications, licenses, assignments or other documents, and to perform
such other lawful acts as the other Party may reasonably require to fully secure
and/or evidencing the rights or interests granted herein.

 

15.12                 Dispute Resolution.

 

a)             Mediation.  Subject to Section 15.12(c) below, the Parties will
endeavor, except where initiation of a proceeding is necessary to protect rights
against a statute of limitations or

 

41

--------------------------------------------------------------------------------



 

other time restriction making mediation impracticable, to resolve any disputes
relating to this Agreement through amicable negotiations.  Any dispute against
any Party arising out of, or with respect to, this Agreement (a “Dispute”),
shall first be submitted to mediation according to the Commercial Mediation
Procedures of the American Arbitration Association (see www.adr.org). Such
mediation shall be attended on behalf of each Party for at least one (1) session
by each Party’s Designated Representative, each of whom shall have authority to
resolve such Dispute.  Either Party may initiate such mediation.

 

b)             Forum Selection; Consent to Jurisdiction; Waiver of Jury Trial.

 

i)                 Any Dispute that cannot be resolved by mediation within
forty-five (45) days of written notice by one Party to the other Party of the
existence of a Dispute (unless the Parties agree in writing to extend such
forty-five (45) day period), shall be litigated exclusively in the state or
federal courts sitting in Hennepin County, Minnesota (the “Designated Courts”),
and the Parties accept the exclusive jurisdiction of the Designated Courts for
the purpose of any such dispute.

 

ii)              In addition, each Party hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of venue of any Dispute or any judgment entered by
any of the Designated Courts and hereby further irrevocably waives any claim
that any Dispute brought in the Designated Courts has been brought in an
inconvenient forum.

 

iii)           EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
DISPUTE, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO
EFFECT SUCH WAIVER.

 

c)              Specific Performance.  Each Party agrees that this Agreement is
intended to be legally binding and specifically enforceable pursuant to its
terms and the Parties would be irreparably harmed if any of the provisions of
this Agreement are not performed in accordance with their specific terms and
that monetary damages would not provide adequate remedy in such event. 
Accordingly, in addition to any other remedy to which a non-breaching Party may
be entitled at Applicable Law, a non-breaching Party shall be entitled to seek
injunctive relief, without the posting of any bond, and to specifically enforce
the terms and provisions hereof.

 

15.13                 Costs of Enforcement.  The prevailing party in any
proceeding with respect to any Dispute is entitled to reimbursement of its costs
of enforcing its rights under this Agreement, including reasonable attorneys’
fees and costs.

 

15.14                 Conflicts with Development Agreement.  In the event of any
conflict between the terms of this Agreement and the Development Agreement, the
terms of this Agreement shall prevail, including but not limited to the
termination provisions, indemnification rights and obligations of the Parties.

 

Signature Page follows

 

42

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
Parties hereto as of the Effective Date.

 

 

MEDTRONIC, INC.

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

By:

/s/ David Steinhaus

 

By:

/s/ Michael Benkowitz

 

 

 

Name: David M. Steinhaus, M.D.

 

Name: Michael Benkowitz

 

 

 

Title: Vice President and General Manager, Heart Failure

 

Title: President and Chief Operating Officer

 

 

 

Date:

25 Feb 2019

 

Date:

2/25/2019

 

--------------------------------------------------------------------------------
